

















OFFICE LEASE AGREEMENT
BETWEEN
Peachtree II and III, L.L.C., a Georgia limited liability company
AS LANDLORD
AND
MDA HOLDINGS, INC.
AS TENANT
DATED

July 18, 2013





--------------------------------------------------------------------------------




TABLE OF CONTENTS
1.    Definitions and Basic Provisions    1
2.    Lease Grant    1
3.    Tender of Possession    1
4.    Rent    2
5.    Delinquent Payment; Handling Charges    2
6.    Services; Utilities; Common Areas    3
(a)    Services    3
Janitorial Services    4
(c)    Common Areas    4
(d)    Parking    5
7.    Alterations; Repairs; Maintenance; Signs; Security System    5
(a)    Alterations    5
(b)    Repairs; Maintenance    7
(i)    By Landlord    7
(ii)    By Tenant    7
(iii)    Performance of Work    9
(c)    Mechanic’s Liens    9
(d)    Signs    10
(e)    Security System    10
8.    Use    11
9.    Assignment and Subletting    12
(a)    Transfers    12
(b)    Consent Standards    12
(c)    Request for Consent    12
(d)    Conditions to Consent    13
(e)    Attornment by Subtenants    13
(f)    Cancellation    14
(g)    Additional Compensation    15
10.    Insurance; Waivers; Subrogation; Indemnity    16
(a)    Tenant’s Insurance. .    17
(b)    Landlord’s Insurance     18
(c)    Waiver of Subrogation.     18
(d)    Indemnity.     18
11.    Subordination; Attornment; Notice to Landlord’s Mortgagee    19
(a)    Subordination    19
(b)    Attornment    19
(c)    Notice to Landlord’s Mortgagee    19
(d)    Landlord’s Mortgagee’s Protection Provisions    19
12.    Rules and Regulations    19
13.    Condemnation    19
(a)    Total Taking    20
(b)    Partial Taking - Tenant’s Rights    20
(c)    Partial Taking - Landlord’s Rights    20





.
i

--------------------------------------------------------------------------------




(d)    Award    20
14.    Fire or Other Casualty    20
(a)    Repair Estimate    20
(b)    Tenant’s Rights    20
(c)    Landlord’s Rights    21
(d)    Repair Obligation    21
(e)    Abatement of Rent    21
15.    Personal Property Taxes    21
16.    Events of Default    21
(a)    Payment Default    21
(b)    Abandonment    21
(c)    Estoppel/Financial Statement/Commencement Date Letter    22
(d)    Insurance    22
(e)    Mechanic’s Liens    22
(f)    Other Defaults    22
(g)    Insolvency    22
17.    Remedies    22
(a)    Termination of Lease    22
(b)    Termination of Possession    23
(c)    Perform Acts on Behalf of Tenant    23
(d)    Alteration of Locks    23
18.    Payment by Tenant; Non-Waiver; Cumulative Remedies    23
(a)    Payment by Tenant    23
(b)    No Waiver    24
(c)    Cumulative Remedies    24
(d)    No Designation    24
(e)    No Counterclaims    24
19.    Landlord’s Lien    25
20.    Surrender of Premises    25
21.    Holding Over    25
22.    Certain Rights Reserved by Landlord    26
(a)    Building Operations    26
(b)    Security    26
(c)    Repairs and Maintenance    26
(d)    Prospective Purchasers and Lenders    26
(e)    Prospective Tenants    26
23.    Substitution Space    27
24.    Hazardous Materials    27
25.    Miscellaneous    29
(a)    Landlord Transfer    29
(b)    Landlord’s Liability    29
(c)    Force Majeure    29
(d)    Brokerage    29
(e)    Estoppel Certificates    29
(f)    Notices    30





.
ii

--------------------------------------------------------------------------------




(g)    Separability    30
(h)    Amendments; Binding Effect    30
(i)    Quiet Enjoyment    30
(j)    No Merger    30
(k)    No Offer    30
(l)    Entire Agreement    30
(m)    Waiver of Jury Trial    31
(n)    Governing Law    31
(o)    Recording    31
(p)    Joint and Several Liability    31
(q)    Financial Reports    31
(r)    Landlord’s Fees    31
(s)    Telecommunications    31
(t)    Representations and Warranties.    32
(u)    Confidentiality    32
(v)    Authority    32
(w)    Usufruct    33
(x)    Adjacent Excavation    33
(y)    On-Site Refueling    33
(z)    List of Exhibits    33









.
iii

--------------------------------------------------------------------------------




BASIC LEASE INFORMATION
This Basic Lease Information is attached to and incorporated by reference to an
Office Lease Agreement between Landlord and Tenant, as defined below.
Lease Date:
July 18, 2013
Landlord:
Peachtree II and III, L.L.C., a Georgia limited liability company
Tenant:
MDA Holdings, Inc., a Delaware corporation
Premises:
Suite No. 300 containing a total of 41,607 rentable square feet, in the building
commonly known as 4775 Peachtree Industrial Blvd. (the “Building”), and whose
street address is 4775 Peachtree Industrial Blvd., Peachtree Corners, Georgia.
The Premises are outlined on the plan attached to the Lease as Exhibit A. The
land on which the Building is located (the “Land”) is described on Exhibit B.
The term “Complex” shall collectively refer to the Building and any other
buildings which comprise a multi-building complex owned by Landlord, if
applicable. The term “Project” shall collectively refer to the Building or
Complex, as applicable, the Land and the driveways, parking facilities, and
similar improvements and easements associated with the foregoing or the
operation thereof, including without limitation the Common Areas (as defined in
Section 7(c)).
Term:
Ten (10) years, eight (8) months commencing on the Commencement Date and ending
at 12:00 p.m. local time on the last day of the 128th full calendar month
following the Commencement Date (the “Fixed Expiration Date”), subject to
adjustment and earlier termination as provided in the Lease (the Fixed
Expiration Date, or such earlier date that this Lease terminates pursuant to the
terms hereof or pursuant to law, is referred to as the “Expiration Date”).
Commencement Date:


The later of: (a) the date on which the Work (as defined in Exhibit D hereto) in
the Premises is Substantially Completed (as defined in Exhibit D hereto); or (b)
the date on which the Work in the Premises would have been Substantially
Completed but for the occurrence of any Tenant Delay Days (as defined in Exhibit
D hereto).
Base Rent:
Base Rent shall be the following amounts for the following periods of time:
 
Lease Month
Annual Base Rent Rate Per Rentable Square Foot
Monthly Base Rent
 
1-12
$8.95
  $31,031.88*
 
13-24
$9.17
  $31,794.68*
 
25-36
$9.40
$32,592.15
 
37-48
$9.64
$33,424.29
 
49-60
$9.88
$34,256.43
 
61-72
$10.13
$35,123.24
 
73-84
$10.38
$35,990.05
 
85-96
$10.64
$36,891.54
 
97-108
$10.90
$37,793.03
 
109-120
$11.18
$38,763.85
 
121-128
$11.46
$39,734.69











--------------------------------------------------------------------------------




 




*Subject to the terms of Exhibit K attached hereto.


As used herein, the term “Lease Month” shall mean each calendar month during the
Term (and if the Commencement Date does not occur on the first (1st) day of a
calendar month, the period from the Commencement Date to the first (1st) day of
the next calendar month shall be included in the first (1st) Lease Month for
purposes of determining the duration of the Term and the monthly Base Rent rate
applicable for such partial month).
Rent:
Base Rent, Additional Rent, Taxes and Insurance (each as defined in Exhibit
C hereto), and all other sums that Tenant may owe to Landlord or otherwise be
required to pay under the Lease.
Permitted Use:
General office and any ancillary use, and for no other purpose whatsoever.
Proportionate Share:
77.14%, which is the percentage obtained by dividing (a) the number of rentable
square feet in the Premises as stated above by (b) 53,938 rentable square feet
for the Building. 25.49%, which is the percentage obtained by dividing (a) the
number of rentable square feet in the Premises as stated above by (b) 163,231
rentable square feet for the Complex. Landlord and Tenant stipulate that the
number of rentable square feet in the Premises and in the buildings in the
Complex set forth above is conclusive as to the square footage in existence on
the date of this Lease and shall be binding upon them.
Initial Liability
Insurance Amount:
$2,000,000
Broker/Agent:
For Tenant: Cushman & Wakefield of Georgia, Inc.


For Landlord: CBRE
Tenant’s Address:
Prior to Commencement Date:
145 Technology Parkway
Norcross, GA 30092
Attention:            
Telephone:770-246-9191
Telecopy:770-246-0882
Following Commencement Date:
4775 Peachtree Industrial Blvd
Suite 300
Norcross, GA
Attention:            
Telephone:            
Telecopy:            
Landlord’s Address:
For all Notices:
Peachtree II and III, LLC
C/O Continental Property Group
1907 Wayzata Blvd, Suite 250
Wayzata, MN 55391
Attention: Traci Tomas
Telephone: 952-473-1700
Fax: 952-473-2700


With a copy to:
Robins, Kaplan, Miller & Ciresi, LLP
800 LaSalle Avenue
2800 LaSalle Plaza
Minneapolis, MN 55402
Attn: Steven A. Schumeister
Telephone: 612-349-8751
Fax: 612-339-4181


 
 
 
 


DAL:752850.2



--------------------------------------------------------------------------------






The foregoing Basic Lease Information is incorporated into and made a part of
the Lease identified above. If any conflict exists between any Basic Lease
Information and the Lease, then the Lease shall control.
LANDLORD:
Peachtree II and III, L.L.C., a Georgia limited liability company



By:    /s/ Traci Tomas
Name: Traci Tomas    
Title: Vice President    



TENANT:
MDA HOLDINGS, INC.,
a Delaware corporation


By:/s/ James E. Ginter

Name: James E. Ginter    
Title: President    




DAL:752850.2



--------------------------------------------------------------------------------




OFFICE LEASE AGREEMENT
This Office Lease Agreement (this “Lease”) is entered into as of July 18, 2013,
between Peachtree II and III LLC, a Georgia limited liability company
(“Landlord”), and MDA HOLDINGS, INC., a Delaware corporation (“Tenant”).
1.Definitions and Basic Provisions. The definitions and basic provisions set
forth in the Basic Lease Information (the “Basic Lease Information”) executed by
Landlord and Tenant contemporaneously herewith are incorporated herein by
reference for all purposes. Additionally, the following terms shall have the
following meanings when used in this Lease: “Affiliate” means any person or
entity which, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with the party in
question; “Building’s Structure” means the Building’s exterior walls, roof,
elevator shafts (if any), footings, foundations, structural portions of
load-bearing walls, structural floors and subfloors, and structural columns and
beams; “Building’s Systems” means the Premises’ and Building’s HVAC,
life-safety, plumbing, electrical, and mechanical systems; “Business Day(s)”
means Monday through Friday of each week, exclusive of Holidays; “Holidays”
means New Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving
Day, Christmas Day, and any other nationally or regionally recognized holiday;
“including” means including, without limitation; “Laws” means all federal,
state, and local laws, ordinances, rules and regulations, all court orders,
governmental directives, and governmental orders and all interpretations of the
foregoing, and all recorded restrictive covenants affecting the Project, and
“Law” shall mean any of the foregoing; “Normal Business Hours” means 7:00 a.m.
to 6:00 p.m. on Business Days and 8:00 a.m. to 1:00 p.m. on Saturdays, exclusive
of Holidays; “Tenant’s Off-Premises Equipment” means any of Tenant’s equipment
or other property that may be located on or about the Project (other than inside
the Premises); and “Tenant Party” means any of the following persons: Tenant;
any assignees claiming by, through, or under Tenant; any subtenants claiming by,
through, or under Tenant; and any of their respective agents, contractors,
employees, and invitees.
2.Lease Grant. Subject to the terms of this Lease, Landlord leases to Tenant,
and Tenant leases from Landlord, the Premises (as defined in the Basic Lease
Information).
3.Tender of Possession. Landlord and Tenant presently anticipate that the
Commencement Date (as defined in the Basic Lease Information) will occur on
March 1, 2014 (the “Estimated Delivery Date”). The validity of this Lease shall
not be affected or impaired if Landlord is unable to tender possession of the
Premises to Tenant in the condition required hereby by the Estimated Delivery
Date and Landlord shall not be in default hereunder or be liable for damages
resulting therefrom, in each case, and Tenant shall accept possession of the
Premises when Landlord tenders possession thereof to Tenant unless a delay is
caused by Landlord for which result in a day for day abatement of rent until
such time Tenant is able to commence the lease. By occupying the Premises,
Tenant shall be deemed to have accepted the Premises in their condition as of
the date of such occupancy Prior to so occupying the Premises, Tenant shall
execute and deliver to Landlord a letter substantially in the form of Exhibit F
hereto confirming: (1) the Commencement Date and the Fixed Expiration Date (as
defined in the Basic Lease Information); (2) that Tenant has accepted the
Premises; and (3) that Landlord has performed all of its obligations with
respect to the Premises; however, the failure of the parties to execute such
letter shall not defer the Commencement Date








--------------------------------------------------------------------------------




or otherwise invalidate this Lease. Tenant’s failure to execute such document
within ten (10) Business Days of receipt thereof from Landlord shall be deemed
to constitute Tenant’s agreement to the contents of such document. Occupancy of
the Premises by Tenant prior to the Commencement Date shall be subject to all of
the provisions of this Lease excepting only those requiring the payment of Rent.
4.Rent. Tenant shall timely pay to Landlord Rent (as defined in the Basic Lease
Information), including the amounts set forth in Exhibit C hereto, without
notice, demand, or deduction, by good and sufficient check drawn on a national
banking association at Landlord’s address provided for in this Lease or as
otherwise specified by Landlord in writing and shall be accompanied by all
applicable state and local sales or use taxes. The obligations of Tenant to pay
Base Rent (as defined in the Basic Lease Information) and other sums to Landlord
and the obligations of Landlord under this Lease are independent obligations.
Base Rent, adjusted as herein provided, shall be payable monthly in advance. The
first (1st) monthly installment of Base Rent shall be payable contemporaneously
with the execution of this Lease; thereafter, Base Rent shall be payable on the
first (1st) day of each month beginning on the first (1st) day of the second
(2nd) full calendar month of the Term, subject to the Base Rent Abatement (as
defined in Exhibit K). The monthly Base Rent for any partial month at the
beginning of the Term shall equal the product of 1/365 of the annual Base Rent
in effect during the partial month and the number of days in the partial month,
and shall be due on the Rent Commencement Date. Payments of Base Rent for any
fractional calendar month at the end of the Term shall be similarly prorated.
Tenant shall pay Additional Rent, Taxes and Insurance (each as defined in
Exhibit C) at the same time and in the same manner as Base Rent.
5.Delinquent Payment. All past due payments required of Tenant hereunder shall
bear interest from the date due until paid at the lesser of ten percent (10%)
per annum or the maximum lawful rate of interest (such lesser amount is referred
to herein as the “Default Rate”). Any such late charge and interest payment
shall be payable as Additional Rent under this Lease, shall not be considered a
waiver by Landlord of any default by Tenant hereunder, and shall be payable
immediately on demand. In no event, however, shall the charges permitted under
this Section 5 or elsewhere in this Lease, to the extent they are considered to
be interest under applicable Law, exceed the maximum lawful rate of interest.
Notwithstanding the foregoing, the late fee referenced above shall not be
charged with respect to the first occurrence (but not any subsequent occurrence)
during any twelve-month period that Tenant fails to make payment when due, until
five (5) days after Landlord delivers written notice of such delinquency to
Tenant.


6.Services; Utilities; Common Areas.
(a) Services. Landlord and Tenant acknowledge and agree that the electrical
service and all other utilities provided to the Premises are separately
circuited and/or metered such that Tenant shall be billed by utility provider
directly and will pay the utility provider for the costs associated with
electricity and other utilities consumed. Tenant hereby agrees to pay during the
Term, the costs of all such utilities furnished to the Premises, including,
without limitation, water, gas, if any, electricity, sewer and refuse disposal.
To the extent water, sewer and refuse




--------------------------------------------------------------------------------




disposal for the Premises and other tenant space within the Building are not
separately billed to Tenant and the other tenants of the Building, Tenant shall
pay its Proportionate Share of such costs for such services to Landlord as part
of Operating Costs. Tenant shall be solely responsible for the payment of all
telephone and cable charges, including, without limitation, the cost of
installation at the Premises of all telephone and cable equipment which may be
installed at the request of Tenant.
(b) Electricity. Landlord acknowledges 3000 AMP 480 / 277 volt, 3 phase
electrical power is supplied to the Complex (hereinafter referred to as the
“Building standard rated electrical design load”). Tenant shall be allocated
Tenant’s pro rata share of the Building standard circuits provided on the
floor(s) Tenant occupies. Should Tenant’s fully connected electrical design load
exceed the Building standard rated electrical design load for either low or high
voltage electrical consumption, or if Tenant’s electrical design requires low
voltage or high voltage circuits in excess of Tenant’s share of the Building
standard circuits, Tenant shall be responsible for complying with any of
Landlord’s requirements in connection therewith, including, without limitation,
installing (at Tenant’s expense) one (1) additional high voltage panel and/or
one (1) additional low voltage panel with associated transformer (which
additional panels and transformers shall be hereinafter referred to as the
“additional electrical equipment”). If the additional electrical equipment is
installed because Tenant’s low or high voltage rated electrical design load
exceeds the applicable Building standard rated electrical design load, then a
meter may also be added at Landlord’s option (at Tenant’s expense) to measure
the electricity used through the additional electrical equipment. The design and
installation of any additional electrical equipment (or related meter) required
by Tenant shall be subject to the prior approval of Landlord (which approval
shall not be unreasonably withheld). All expenses incurred by Landlord in
connection with the review and approval of any additional electrical equipment
shall also be reimbursed to Landlord by Tenant. Tenant shall also pay on demand
the actual metered cost of electricity consumed through the additional
electrical equipment (if applicable), plus any actual accounting expenses
incurred by Landlord in connection with the metering thereof.
Notwithstanding the foregoing, if: (i) such utility service is interrupted
because of the acts of Landlord, its employees, agents or contractors; (ii)
Tenant notifies Landlord of such interruption in writing (the “Interruption
Notice”); (iii) such interruption does not arise in whole or in part as a result
of an act or omission of a Tenant Party; (iv) such interruption is not caused by
a fire or other casualty; (v) the repair or restoration of such service is
reasonably within the control of Landlord; and (vi) as a result of such
interruption, the Premises or a material portion thereof, is rendered
untenantable (meaning that Tenant is unable to use the Premises in the normal
course of it business) and Tenant in fact ceases to use the Premises, or
material portion thereof, then, Tenant’s sole remedy for such interruption shall
be as follows: on the fifth (5th) consecutive business day following the later
to occur of the date the Premises (or material portion thereof) becomes
untenantable, the date Tenant ceases to use such space and the date Tenant
provides Landlord with an Interruption Notice, the Rent payable hereunder shall
be abated on a per diem basis for each day after such five (5) business day
period based upon the percentage of the Premises so rendered untenantable and
not used by Tenant, and such abatement shall continue until the date the
Premises become tenantable again.






--------------------------------------------------------------------------------




(c) Janitorial Services. Tenant shall furnish, at Tenant’s sole expense,
regularly scheduled janitorial service to the Premises on weekdays, other than
Holidays, in a manner that is consistent with first -class office buildings in
the vicinity of the Building.
(d) Common Areas. The term “Common Area” is defined for all purposes of this
Lease as that part of the Building or Complex, as applicable, intended for the
common use of all tenants, including among other facilities (as such may be
applicable to the Building or Complex, as applicable), the ground floor lobby,
elevator lobbies and hallways on multi-tenant floors, parking areas, private
streets and alleys of the Building or Complex, as applicable, landscaping,
curbs, loading areas, sidewalks, malls and promenades (enclosed or otherwise),
lighting facilities, drinking fountains, meeting rooms, public toilets, the
parking garage, and the like, but excluding: (i) space in buildings (now or
hereafter existing) designated for rental for commercial purposes, as the same
may exist from time to time; (ii) streets and alleys not maintained by Landlord;
(iii) areas within the Building or Complex, as applicable, which may from time
to time not be owned by Landlord (unless subject to a cross-access agreement
recorded in the public records and benefiting the area which includes the
Premises); and (iv) areas leased to a single-purpose user where access is
restricted. In addition, although the roof(s) of the Building or buildings in
the Complex are not literally part of the Common Area, they will be deemed to be
so included for purposes of: (i) Landlord’s ability to prescribe rules and
regulations regarding same; and (ii) its inclusion for purposes of Operating
Costs reimbursements. Landlord reserves the right to change from time to time,
the dimensions and location of the Common Area, as well as the dimensions,
identities, locations and types of any buildings, signs or other improvements in
the Project, so as long as Tenant’s Proportionate Share is not increased. For
example, and without limiting the generality of the immediately preceding
sentence, Landlord may from time to time substitute for any parking area other
areas reasonably accessible to the tenants of the Building or Complex, as
applicable, which areas may be elevated, surface or underground. Tenant, and its
employees and customers, and when duly authorized pursuant to the provisions of
this Lease, its subtenants, licensees and concessionaires, shall have the
non-exclusive right to use the Common Area (excluding the roof(s)) as
constituted from time to time, such use to be in common with Landlord, other
tenants in the Building or Complex, as applicable, and other persons permitted
by the Landlord to use the same, and subject to rights of governmental
authorities, easements and other restrictions of record, and such reasonable
rules and regulations governing use as Landlord may from time to time prescribe.
Without limiting the generality of Landlord’s ability to establish rules and
regulations governing all aspects of the Common Area, Tenant agrees as follows:
(i)Tenant shall not solicit business within the Common Area nor take any action
which would interfere with the rights of other persons to use the Common Area.
(ii)Landlord may temporarily close any part of the Common Area for such periods
of time as may be reasonably necessary to make repairs or alterations or to
prevent the public from obtaining prescriptive rights provided that such closure
does not materially limit Tenant’s rights hereunder.
(iii)With regard to the roof(s) of the Building or building(s) in the Complex,
as applicable, use of the roof(s) is reserved to Landlord, or with regard to any




--------------------------------------------------------------------------------




tenant demonstrating to Landlord’s satisfaction a need to use same, to such
tenant after receiving prior written consent from Landlord.
(e) Parking. Tenant and its employees shall be entitled to use Tenant’s
proportionate share of the parking spaces in the parking areas made available to
the Building by Landlord, which proportionate share shall be determined using a
ratio of 4 parking spaces per 1,000 rentable square feet contained in the
Premises, free of charge during the Term and any renewals or extensions thereof.
Such spaces shall be used in common with other tenants, invitees and visitors of
the Building. Tenant shall have the right to park in the Building parking
facilities in common with other tenants of the Building upon such terms and
conditions as may be established by Landlord from time to time. If Tenant uses
more than the above allocated number of parking spaces, Tenant agrees not to
overburden the parking facilities and agrees to cooperate with Landlord and
other tenants in use of the parking facilities. Without reducing the ratio of
parking spaces per rental square feet, Landlord reserves the right in its
reasonable discretion to determine whether the parking facilities are becoming
overburdened and to allocate and assign parking spaces among Tenant and other
tenants, and to reconfigure the parking area and modify the existing ingress to
and egress from the parking area as Landlord shall reasonably deem appropriate.
Tenant covenants and agrees to fully cooperate with Landlord in the enforcement
of any program of rules and regulations designed for the orderly control and
operation of parking areas.
7.Alterations; Repairs; Maintenance; Signs; Security System.
(a)    Alterations. Tenant shall not make any alterations, additions or
improvements to the Premises (collectively, the “Alterations”) without the prior
written consent of Landlord (any such consent is referred to as an “Alterations
Consent”), which consent Landlord shall not unreasonably withhold, condition or
delay; provided, that Tenant may install unattached, movable trade fixtures,
which may be installed without drilling, cutting or otherwise defacing the
Premises, without Landlord’s consent. Tenant shall furnish complete plans and
specifications to Landlord for its approval at the time Tenant requests
Landlord’s consent to any Alterations if the desired Alterations: (i) are
reasonably likely to affect the Building’s Systems or Building’s Structure; (ii)
will require the filing of plans and specifications with any governmental or
quasi-governmental agency or authority; (iii) are estimated to cost in excess of
Fifty Thousand Dollars ($50,000); or (iv) will require a building permit or
similar governmental approval to undertake. Subsequent to obtaining Landlord’s
consent and prior to commencement of the Alterations, Tenant shall deliver to
Landlord any building permit required by applicable Law and a copy of the
executed construction contract(s). Tenant shall reimburse Landlord within thirty
(30) days after the rendition of a bill for all of Landlord’s reasonable and
documented actual out-of-pocket costs incurred in connection with any
Alterations, including all management, engineering, outside consulting, and
construction fees incurred by or on behalf of Landlord for the review and
approval of Tenant’s plans and specifications and for the monitoring of
construction of the Alterations. If Landlord consents to the making of any
Alteration, such Alteration shall be made by Tenant at Tenant’s sole cost and
expense by a contractor approved in writing by Landlord and Landlord shall not
unreasonably withhold, condition or delay such approval. Tenant shall require
its contractor to maintain insurance in such amounts and in such form as
Landlord may reasonably require. Without Landlord’s prior written consent, which
consent Landlord shall not unreasonably withhold, condition or delay, Tenant
shall not use




--------------------------------------------------------------------------------




any portion of the Common Areas either within or without the Building or
Complex, as applicable, in connection with the making of any Alterations. If the
Alterations which Tenant proposes to construct are reasonably likely to result
in Landlord being required to make any alterations and/or improvements to other
portions of the Building or Complex, as applicable, in order to comply with any
applicable Laws (a “Parallel Alteration”), then Landlord shall give Tenant
notice of such Parallel Alteration in Landlord’s corresponding Alterations
Consent. If (i) Landlord gives notice of a Parallel Alteration in its
corresponding Alterations Consent, and (ii) Tenant performs the corresponding
proposed Alteration thereby causing Landlord to perform the Parallel Alteration,
then Tenant shall reimburse Landlord, within thirty (30) days after demand
therefor, for all reasonable and documented costs and expenses incurred by
Landlord in making such Parallel Alterations. Any Alterations made by Tenant
shall become the property of Landlord upon installation and shall remain on and
be surrendered with the Premises upon the expiration or sooner termination of
this Lease, provided that if Landlord notifies Tenant in its corresponding
Alterations Consent that Tenant must remove such Alterations after the
Expiration Date, then Tenant shall, at its sole cost and expense, forthwith and
with all due diligence (but in any event not later than ten (10) Business Days
after the Expiration Date) remove such Alterations made by Tenant and repair and
restore the Premises in a good and workmanlike manner to the condition existing
immediately before the construction of the subject Alterations, reasonable wear
and tear excepted. All construction work done by Tenant within the Premises
shall be performed in a good and workmanlike manner with materials of
first-class quality, lien-free and in compliance with all Laws, and in such
manner as to cause a minimum of interference with other construction in progress
and with the transaction of business in the Building or Complex, as applicable.
Tenant agrees to indemnify, defend and hold Landlord harmless against any
personal injury (including death) and, subject to the waiver of subrogation,
against any loss, liability or damage to property resulting from such work. The
foregoing indemnity shall survive the expiration or earlier termination of this
Lease. Landlord’s consent to or approval of any alterations, additions or
improvements (or the plans therefor) shall not constitute a representation or
warranty by Landlord, nor Landlord’s acceptance, that the same comply with sound
architectural and/or engineering practices or with all applicable Laws, and
Tenant shall be solely responsible for ensuring all such compliance. All voice,
data, video, audio and other low voltage control transport system cabling and/or
cable bundles installed in the Building by Tenant or its contractor shall be (A)
plenum rated and/or have a composition makeup suited for its environmental use
in accordance with NFPA 70/National Electrical Code; (B) installed in accordance
with all EIA/TIA standards and the National Electric Code; and (C) installed and
routed in accordance with a routing plan showing “as built” or “as installed”
configurations of cable pathways, outlet identification numbers, locations of
all wall, ceiling and floor penetrations, riser cable routing and conduit
routing (if applicable), and such other information as Landlord may reasonably
request.
(b)    Repairs; Maintenance.
(i)        By Landlord. Landlord shall, at no expense to Tenant, keep and
maintain in good repair and working order and make repairs to and perform
maintenance upon: (1) structural elements of the Building, including, but not
limited, the Building’s Structure, and of any other buildings in the Complex, as
applicable, including the foundation; (2) the roof of the Building and of any
other buildings in the Complex, as applicable; (3) exterior windows of the
Building and




--------------------------------------------------------------------------------




of any other buildings in the Complex, as applicable; and (4) exterior walls
(excluding plate glass and doors). Landlord shall, subject to reimbursement as
set forth in Exhibit C, keep and maintain in good repair and working order and
make repairs to and perform maintenance upon: (1) standard mechanical (excluding
HVAC, except as required pursuant to the terms of Section 7(b)(ii) below),
electrical, plumbing and fire/life safety systems serving the Building and of
any other buildings in the Complex, as applicable; (2) Common Areas (including,
without limitation, landscaping and cleaning); and (3) elevators serving the
Building. Landlord shall not be liable for any failure to make any such repairs
or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant. If any of the foregoing maintenance
or repair is necessitated due to the acts or omissions of any Tenant Party,
Tenant shall pay the reasonable and documented costs of such repairs or
maintenance to Landlord within thirty (30) days after receipt of an invoice.
Landlord shall not be liable to Tenant for any interruption of Tenant’s business
or inconvenience caused due to any work performed in the Premises or in the
Complex pursuant to Landlord’s rights and obligations under the Lease, provided,
however, Landlord shall use commercially reasonable efforts to not disturb the
normal conduct of Tenant’s business while performing such repairs and
maintenance.
(ii)    By Tenant. (A) Tenant shall, at its sole cost and expense, promptly
perform all maintenance and repairs to the Premises that are not Landlord’s
express responsibility under this Lease, and shall keep the Premises in good
condition and repair, ordinary wear and tear excepted. Tenant’s repair
obligations include, without limitation, repairs to: (1) floor covering and/or
raised flooring; (2) interior partitions; (3) interior doors; (4) the interior
side of demising walls; (5) electronic, phone and data cabling and related
equipment (collectively, “Cable”) that is installed by or for the exclusive
benefit of Tenant and located in the Premises or other portions of the Building
or Project; (6) supplemental air conditioning units that exclusively serve the
Premises, private showers and kitchens, including water heaters, plumbing,
dishwashers, ice machines and similar facilities serving Tenant exclusively; (7)
phone rooms used exclusively by Tenant; (8) all utilities within the Premises;
(9) Tenant’s wiring; (10) interior glass; (11) all bulb and ballast replacement
and repairs; (12) Alterations performed by contractors retained by or on behalf
of Tenant; and (13) all of Tenant’s furnishings, trade fixtures, equipment and
inventory. Landlord reserves the right to perform any of the foregoing
maintenance or repair obligations or require that such obligations be performed
by a contractor reasonably approved by Landlord, all at Tenant’s expense. All
work shall be performed in accordance with the rules and procedures described in
Section 7(a). If Tenant fails to make any repairs to the Premises for more than
fifteen (15) Business Days after written notice from Landlord (although notice
shall not be required if there is an emergency, or if the area to be repaired is
visible from the exterior of the Building), Landlord may, in addition to any
other remedy available to Landlord, make the repairs, and Tenant shall pay the
reasonable and documented cost of the repairs to Landlord within thirty (30)
days after receipt of an invoice. At the Expiration Date, Tenant shall surrender
the Premises in good condition, excepting reasonable wear and tear and losses
required to be restored by Landlord. All personal property of Tenant, including
goods, wares, merchandise, inventory, trade fixtures and other personal property
of Tenant, shall be stored at the sole risk of Tenant. Landlord or its agents
shall not be liable for any loss or damage to persons or personal or other
property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water or rain which may leak from any part of the Complex or from
the pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other places resulting from dampness




--------------------------------------------------------------------------------




or any other cause whatsoever, unless caused by the gross negligence or willful
misconduct of Landlord, its employees, agents or contractors, or from the act or
negligence of any other tenant or any officer, agent, employee, contractor or
guest of any such tenant.
(B) In addition to the foregoing, Tenant at its sole cost and expense shall
maintain in a good state of repair to include replacement, all portions of the
heating, ventilating, and air conditioning equipment located in the Premises and
exclusively serving the Premises (“HVAC”). Landlord shall deliver the HVAC to
Tenant in good working order, shall transfer any warranties, if any, on the HVAC
to Tenant if they are transferable and/or Tenant shall have benefit of such
warranties. In furtherance of the foregoing, Tenant shall, at its expense,
provide preventive and routine maintenance and repair (except that covered under
warranty) to the HVAC, including, without limitation, periodic filter change and
routine service and adjustments at least four (4) times annually, by entering
into a preventive maintenance agreement with a service firm authorized by
Landlord to provide said maintenance and repair during the Term, which
maintenance agreement (i) shall satisfy the requirements for routine and
periodic maintenance, if any, necessary to keep all applicable manufacturer’s
warranties in full force and effect; (ii) shall require such service firm to
dispose of and/or recycle materials in the HVAC system in accordance with all
applicable Laws; and (iii) shall provide that in the event this Lease expires or
is earlier terminated for any reason whatsoever that said agreement shall be
immediately terminable by Landlord or Tenant without any cost, expense of other
liability on the part of Landlord. A copy of said agreement or contract shall be
supplied to Landlord within thirty (30) days after the Commencement Date and the
HVAC shall be subject to audit or inspection at all times to determine Tenant’s
compliance with this Section 8(b)(ii)(B). Tenant shall be responsible for all
parts, service and maintenance of the HVAC systems as set forth above; provided,
however, that if (i) any HVAC unit serving the Premises requires repairs or
replacement during the Term, and (ii) Tenant has properly maintained such HVAC
unit or HVAC systems during the Term pursuant to an HVAC maintenance contract as
required by this Section 8(b)(ii)(B), then Landlord shall be responsible for all
repair and replacement costs in excess of the lesser of (x) $1,000.00 per unit
in any calendar year, or (y) $5,000 per calendar year for all units.


(iii)    Performance of Work. All work described in this Section 7 shall be
performed only by contractors and subcontractors approved in writing by
Landlord, which approval Landlord shall not unreasonably withhold, condition or
delay. Tenant shall cause all contractors and subcontractors to procure and
maintain insurance coverage against such risks, in such amounts, and with such
companies as Landlord may reasonably require, but in no event less than: (i)
Commercial General Liability insurance on an occurrence basis in amounts not
less than $1,000,000 naming Landlord as an additional insured; and (ii) workers’
compensation insurance in amounts required by statute. Tenant shall provide
Landlord with insurance certificates for such contractors and subcontractors
prior to commencement of any work. Tenant shall provide Landlord with the
identities, mailing addresses and telephone numbers of all contractors or
subcontractors performing work or supplying materials prior to beginning such
construction and Landlord may post on and about the Premises notices of
non-responsibility pursuant to applicable Laws. All such work shall be performed
in accordance with all Laws and in a good and workmanlike manner so as not to
damage the Building (including the Premises, the Building’s Structure and the
Building’s Systems). All such work which may affect the Building’s Structure or
the Building’s Systems, at Landlord’s election, must be performed by Landlord’s
usual contractor for such work or a contractor




--------------------------------------------------------------------------------




approved by Landlord, which approval Landlord shall not unreasonably withhold,
condition or delay. All work affecting the roof of the Building must be
performed by Landlord’s roofing contractor or a contractor approved by Landlord,
which approval Landlord shall not unreasonably withhold, condition or delay and
no such work will be permitted if it would void or reduce the warranty on the
roof.
(c)    Mechanic’s Liens. All work performed, materials furnished, or obligations
incurred by or at the request of a Tenant Party shall be deemed authorized and
ordered by Tenant only, and Tenant shall not permit any mechanic’s liens to be
filed against the Premises or the Project in connection therewith. Upon
completion of any such work, Tenant shall deliver to Landlord final lien waivers
from all contractors, subcontractors and materialmen who performed such work. If
such a lien is filed, then Tenant shall, within ten (10) days after Landlord has
delivered notice of the filing thereof to Tenant (or such earlier time period as
may be necessary to prevent the forfeiture of the Premises, Project or any
interest of Landlord therein or the imposition of a civil or criminal fine with
respect thereto), either: (1) pay the amount of the lien and cause the lien to
be released of record; or (2) diligently contest such lien and deliver to
Landlord a bond or other security reasonably satisfactory to Landlord. If Tenant
fails to timely take either such action, then Landlord may pay the lien claim,
and any documented amounts so paid, including expenses and interest, shall be
paid by Tenant to Landlord within ten (10) days after Landlord has invoiced
Tenant therefor. Landlord and Tenant acknowledge and agree that their
relationship is and shall be solely that of “landlord-tenant” (thereby excluding
a relationship of “owner-contractor,” “owner-agent” or other similar
relationships). Accordingly, all materialmen, contractors, artisans, mechanics,
laborers and any other persons now or hereafter contracting with Tenant, any
contractor or subcontractor of Tenant or any other Tenant Party for the
furnishing of any labor, services, materials, supplies or equipment with respect
to any portion of the Premises, at any time from the date hereof until the end
of the Term, are hereby charged with notice that they look exclusively to Tenant
to obtain payment for same. Nothing herein shall be deemed a consent by Landlord
to any liens being placed upon the Premises, Project or Landlord’s interest
therein due to any work performed by or for Tenant or deemed to give any
contractor or subcontractor or materialman any right or interest in any funds
held by Landlord to reimburse Tenant for any portion of the cost of such work.
Tenant shall indemnify, defend and hold harmless Landlord, its property manager,
any subsidiary or Affiliate of the foregoing, and their respective officers,
directors, shareholders, partners, employees, managers, contractors, attorneys
and agents (collectively, the “Indemnitees”) from and against all claims,
demands, causes of action, suits, judgments, damages and expenses (including
reasonable attorneys’ fees) in any way arising from or relating to the failure
by any Tenant Party to pay for any work performed, materials furnished, or
obligations incurred by or at the request of a Tenant Party. The foregoing
indemnity shall survive termination or expiration of this Lease.
(d)    Signs. Tenant shall not place or permit to be placed any signs upon: (i)
the roof of the Building; or (ii) the Common Areas; or (iii) any area visible
from the exterior of the Premises without Landlord’s prior written approval,
which approval shall be granted or withheld by Landlord in its sole discretion.
No later than five (5) Business Days following a written request from Landlord,
Tenant shall remove any sign, advertising material or lettering which Tenant has
placed or permitted to be placed upon the exterior or interior surface of any
door or window or at any point inside the Premises without Landlord’s approval,
and which in Landlord’s reasonable




--------------------------------------------------------------------------------




opinion is of such a nature as to not be in keeping with the standards of the
Building, and if Tenant fails to do so, Landlord may without liability remove
the same at Tenant’s expense. Tenant shall comply with such regulations as may
from time to time be reasonably promulgated by Landlord governing signs,
advertising material or lettering of all tenants in the Project or Complex, as
applicable. Tenant, upon vacation of the Premises, or the removal or alteration
of its sign for any reason, shall be responsible for the repair, painting or
replacement of the Building fascia surface or other portion of the Building
where signs are attached, as reasonably practicable to restore such surface to
the condition existing immediately before the installation of such sign.
(e)    Security System. Upon obtaining the prior written approval of Landlord,
which approval shall not be unreasonably withheld, conditioned or delayed,
Tenant may install its own card reader security system in the Premises, limiting
access to the Premises (the “Security System”). Upon the Expiration Date, Tenant
shall, at Tenant’s expense, remove the Security System and repair any damage to
the Premises caused thereby. Tenant’s rights to install the Security System are
subject to the following terms and conditions: (i) Tenant shall be solely
responsible for all costs associated with the installation, use and maintenance
of the Security System; (ii) the Security System shall be installed entirely
within the Premises with the exception of such portions that must be installed
on the exterior of, or next to, the doors and/or windows of the Premises; shall
be compatible with Landlord’s existing security system in the Building; and
shall not adversely affect the electrical or any other system of the Building;
(iii) Tenant shall provide Landlord with the means of accessing the Premises via
the Security System, as permitted by the terms of this Lease; (iv) Tenant shall
reimburse Landlord within five (5) Business Days after Landlord’s request for
any fee assessed to Landlord as a result of emergency response to the Premises
resulting from any unauthorized access to or attempted access of the Premises
(unless such unauthorized access or attempted access was by Landlord or an
employee, agent or contractor of Landlord); and (v) upon the expiration or
earlier termination of the Lease, Tenant shall repair any damage caused to the
Premises or to any portion of the Building resulting from the installation
and/or removal of the Security System. The terms of this subsection (e) shall
survive the expiration or earlier termination of this Lease.
8.Use. Tenant shall continuously occupy and use the Premises only for the
Permitted Use (as set forth in the Basic Lease Information) and shall comply
with all applicable Laws relating to the use, condition, access to, and
occupancy of the Premises and will not commit waste, overload the Building’s
Structure or the Building’s Systems or subject the Premises to any use that
would damage the Premises. Tenant, at its sole cost and expense, shall obtain
and keep in effect during the term, all permits, licenses, and other
authorizations necessary to permit Tenant to use and occupy the Premises for the
Permitted Use in accordance with applicable Law. The population density within
the Premises as a whole shall at no time exceed the limitations of the
certificate of occupancy, or as imposed by the local fire department or
applicable Law. Notwithstanding anything in this Lease to the contrary, as
between Landlord and Tenant: (a) Tenant shall bear the risk of complying with
Title III of the Americans With Disabilities Act of 1990, any state laws
governing handicapped access or architectural barriers, and all rules,
regulations, and guidelines promulgated under such laws, as amended from time to
time (the “Disabilities Acts”) if and to the extent such compliance arises as a
result of any Alterations Tenant performs in the Premises, as the result of
Tenant’s specific (as opposed to general office) use of the Premises, as the
result of the special needs of any employee




--------------------------------------------------------------------------------




of Tenant that is beyond that generally required by the Disabilities Act, or as
the result of an Event of Default by Tenant hereunder; (b) Landlord shall bear
the risk of complying with the Disabilities Acts in the Premises for any other
reasons not articulated in (a) above and in the Common Areas (subject to
reimbursement as set forth in Exhibit C), other than compliance that is
necessitated by Tenant’s use of the Premises for other than the Permitted Use or
as a result of any Alterations made by Tenant (which risk and responsibility
shall be borne by Tenant). Tenant shall not use any substantial portion of the
Premises for a “call center”, any other telemarketing use, or any credit
processing use. In addition, the Premises shall not be used for any purpose
which creates strong, unusual, or offensive odors, fumes, dust or vapors; which
emits noise or sounds that are objectionable due to intermittence, beat,
frequency, shrillness, or loudness; which is associated with indecent or
pornographic matters; or which involves political campaigning or issues. Tenant
shall conduct its business and control each other Tenant Party so as not to
create any nuisance or unreasonably interfere with other tenants or Landlord in
its management of the Building. Tenant shall not knowingly conduct or permit to
be conducted in the Premises any activity, or place any equipment in or about
the Premises or the Building, which will invalidate the insurance coverage in
effect or increase the rate of fire insurance or other insurance on the Premises
or the Building. If any invalidation of coverage or increase in the rate of fire
insurance or other insurance occurs or is threatened by any insurance company
due to activity conducted from the Premises that is not commensurate with
general office use, or any act or omission by Tenant, or its agents, employees,
representatives, or contractors, such statement or threat shall be conclusive
evidence that the increase in such rate is due to such act of Tenant or the
contents or equipment in or about the Premises, and, as a result thereof, Tenant
shall cease conducting such activity and shall be liable for such increase and
such increase shall be considered Additional Rent payable with the next monthly
installment of Base Rent due under this Lease, and Landlord’s acceptance of such
amount shall not waive any of Landlord’s other rights. In no event shall Tenant
introduce or permit to be kept on the Premises or brought into the Building any
dangerous, noxious, radioactive or explosive substance.
9.Assignment and Subletting.
(a)    Transfers. Except as expressly permitted in Section 9(h), Tenant shall
not, without the prior written consent of Landlord, which consent will not be
unreasonably withheld, conditioned, or delayed assign, transfer, or encumber
this Lease or any estate or interest herein; (2) sublet any portion of the
Premises; (3) grant any license, concession, or other right of occupancy of any
portion of the Premises; or (4) permit the use of the Premises by any parties
other than Tenant (any of the events listed in Section 9(a)(1) through Section
9(a)(5) being a “Transfer”).
(b)    Consent Standards. Landlord shall not unreasonably condition, withhold or
delay its consent to any assignment or subletting of the Premises, provided that
no Event of Default exists and the proposed transferee: (1) with respect to a
proposed transferee that is not otherwise subject to Section 9(g), is
creditworthy; (2) has a good reputation in the business community; (3) will use
the Premises for the Permitted Use (thus, excluding without limitation, uses for
credit processing and telemarketing); and (4) will not use the Premises, Project
or Complex in a manner that would materially increase the pedestrian or
vehicular traffic to the Premises, Project or Complex.




--------------------------------------------------------------------------------




(c)    Request for Consent. If Tenant requests Landlord’s consent to a Transfer,
then, at least thirty (30) days prior to the effective date of the proposed
Transfer, Tenant shall provide Landlord with a written description of all terms
and conditions of the proposed Transfer, copies of the proposed pertinent
documentation, and the following information about the proposed transferee: name
and address; reasonably satisfactory information about its business and business
history; its proposed use of the Premises; financial statements; and general
references sufficient to enable Landlord to determine the proposed transferee’s
creditworthiness and character. Concurrently with Tenant’s notice of any request
for consent to a Transfer, Tenant shall pay to Landlord a fee of $500 to defray
Landlord’s expenses in reviewing such request, and Tenant shall also reimburse
Landlord immediately upon request for its reasonable and documented attorneys’
fees incurred in connection with considering any request for consent to a
Transfer. Landlord’s failure to respond within such thirty (30) day period and
following a second notice (which notice shall have a heading in at least
12-point type, bold and all caps “FAILURE TO RESPOND SHALL RESULT IN A DEEMED
CONSENT BY LANDLORD TO A REQUEST FOR ASSIGNMENT”) and Landlord’s failure to
respond within five (5) business days after receipt of such second notice, shall
be deemed Landlord’s consent to Tenant’s request for assignment.
(d)        Conditions to Consent. If Landlord consents to a proposed Transfer,
then the proposed transferee shall deliver to Landlord a written agreement
whereby it expressly assumes Tenant’s obligations hereunder; however, any
transferee of less than all of the space in the Premises shall be liable only
for obligations under this Lease that are properly allocable to the space
subject to the Transfer from and after the effective date of such Transfer. No
Transfer shall release Tenant from its obligations under this Lease, but rather
Tenant and its transferee shall be jointly and severally liable therefor.
Landlord’s consent to any Transfer shall not be deemed consent to any subsequent
Transfers. If an Event of Default occurs while the Premises or any part thereof
are subject to a Transfer, then Landlord, in addition to its other remedies, may
collect directly from such transferee all rents becoming due to Tenant and apply
such rents against Rent. Tenant authorizes its transferees to make payments of
rent directly to Landlord upon receipt of notice from Landlord to do so
following the occurrence of an Event of Default hereunder. Tenant shall pay for
the cost of any demising walls or other improvements necessitated by a proposed
subletting or assignment (provided that the foregoing shall not waive any
approval right that Landlord may have with respect to such improvements pursuant
to another provision of this Lease).
(e)        Attornment by Subtenants. Each sublease by Tenant hereunder shall be
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subordinate, and each subtenant by entering into a sublease is
deemed to have agreed that in the event of termination, re-entry or
dispossession by Landlord under this Lease, Landlord may, at its option, either
terminate the sublease or take over all of the right, title and interest of
Tenant, as sublandlord, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not be: (1) liable for any previous
act or omission of Tenant under such sublease; (2) subject to any counterclaim,
offset or defense that such subtenant might have against Tenant; (3) bound by
any material modification of such sublease made without Landlord’s consent or by
any rent or additional rent or advance rent which such subtenant might have paid
for more than the current month to Tenant, and all such rent shall remain due
and owing, notwithstanding such advance payment; (4) bound




--------------------------------------------------------------------------------




by any security or advance rental deposit made by such subtenant which is not
delivered or paid over to Landlord and with respect to which such subtenant
shall look solely to Tenant for refund or reimbursement; or (5) obligated to
perform any work in the subleased space or to prepare it for occupancy, and in
connection with such attornment, the subtenant shall execute and deliver to
Landlord any instruments Landlord may reasonably request to evidence and confirm
such attornment.
(f)    Confirming Attornment. Each subtenant or licensee of Tenant shall be
deemed, automatically upon and as a condition of its occupying or using the
Premises or any part thereof, to have agreed to be bound by the terms and
conditions set forth in this Section 9(e). The provisions of this Section 9(e)
shall be self-operative, and no further instrument shall be required to give
effect to this provision.
(g)    Permitted Transfers. Notwithstanding Section 9(a), Tenant may Transfer
all or part of its interest in this Lease or all or part of the Premises (a
“Permitted Transfer”) to the following types of entities (a “Permitted
Transferee”) without the written consent of Landlord:
(1)    an Affiliate of Tenant;
(2)    any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity in which or with which
Tenant, or its corporate successors or assigns, is merged or consolidated, in
accordance with applicable statutory provisions governing merger and
consolidation of business entities, so long as (A) Tenant’s obligations
hereunder are assumed by the entity surviving such merger or created by such
consolidation; and (B) the Permitted Transferee has $10 million in equity after
deduction of all intercompany goodwill and intangible accounts (both assets and
liabilities); or
(3)    any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity acquiring all or
substantially all of Tenant’s assets if such entity’s Tangible Net Worth after
such acquisition is not less than the Tangible Net Worth of Tenant as of the
date of execution of this Lease.
Tenant shall promptly notify Landlord of any such Permitted Transfer. Tenant
shall remain liable for the performance of all of the obligations of Tenant
hereunder, or if Tenant no longer exists because of a merger, consolidation, or
acquisition, the surviving or acquiring entity shall expressly assume in writing
the obligations of Tenant hereunder. Additionally, the Permitted Transferee
shall comply with all of the terms and conditions of this Lease, including the
Permitted Use, and the use of the Premises by the Permitted Transferee may not
violate any other agreements affecting the Premises, the Building or the
Complex, Landlord or other tenants of the Complex. No later than five (5)
business days after the effective date of any Permitted Transfer, Tenant agrees
to furnish Landlord with (A) copies of the instrument effecting any of the
foregoing Transfers, (B) documentation establishing Tenant’s satisfaction of the
requirements set forth above applicable to any such Transfer, and (C) evidence
of insurance as required under this Lease with respect to the Permitted
Transferee. The occurrence of a Permitted Transfer shall not waive Landlord’s
rights as to any subsequent Transfers. “Tangible Net Worth” means the excess of
total assets over total liabilities, in each case as determined in accordance
with generally accepted accounting principles




--------------------------------------------------------------------------------




consistently applied (“GAAP”), excluding, however, from the determination of
total assets all assets which would be classified as intangible assets under
GAAP including goodwill, licenses, patents, trademarks, trade names, copyrights,
and franchises. Any subsequent Transfer by a Permitted Transferee shall be
subject to the terms of this Section 10.


10.Insurance; Waivers; Subrogation; Indemnity.
(a)    Tenant’s Insurance. Effective as of the earlier of: (1) the date Tenant
enters or occupies the Premises; or (2) the Commencement Date, and continuing
throughout the Term, Tenant shall maintain the following insurance policies:
(i)    Commercial General Liability Insurance in amounts of no less than
$1,000,000 per occurrence for bodily injury and property damage, and $3,000,000
general aggregate for property damage liability. Such policy shall be endorsed
to add Landlord and Management Company (as requested by Landlord) as an
additional insured. Limits can be satisfied through the maintenance of a
combination of primary and umbrella policies. .
(ii)    Commercial Property Insurance covering at full replacement cost value
the following property in the Premises: (A) inventory; (B) FF&E (unattached
furniture, fixtures, and equipment); (C) alterations, improvements and
betterments made by the Tenant including but not necessarily limited to all
permanently attached fixtures and equipment; and (D) any other property in which
the Tenant retains the risk of loss including electronic data processing
equipment, employee personal property or other property owned or leased by
Tenant. Such property insurance shall include: (1) coverage against such perils
as are commonly included in the special causes of loss form, with no exclusions
for wind and hail, vandalism and malicious mischief, and endorsed to add the
perils of earthquake and flood; (2) business income or extra expense coverage
providing for the full recovery of loss of rents and continuing expenses on an
actual loss sustained basis for a period of not less than 12 months; and (3) an
“agreed amount” endorsement waiving any coinsurance requirements. “Full
replacement value,” as used herein, means the cost of repairing, replacing, or
reinstating, including demolishing, any item of property, with materials of like
kind and quality in compliance with, (and without, an exclusion pertaining to
application of), any law or building ordinance regulating repair or construction
at the time of loss and without deduction for physical, accounting, or any other
depreciation, in an amount sufficient to meet the requirements of any applicable
co-insurance clause and to prevent Tenant from being a co-insurer.
(iii)    Workers Compensation Insurance covering statutory benefits in the state
where the Premises is located. This policy shall include “other states”
insurance, so as to include all states not named on the declarations page of the
insurance policy, except for the monopolistic states. Tenant is required to
carry this insurance regardless of eligibility for waiver or exemption of
coverage under any applicable state statute. Such insurance shall include an
employers’ liability coverage part with limits that shall be not less than
$1,000,000 each accident for bodily injury by accident and $1,000,000 each
employee and policy limit for bodily injury by disease.
(iv)    Such other insurance or any changes or endorsements to the insurance
required herein, including increased limits of coverage, as Landlord, or any
mortgagee or lessor of Landlord, may reasonably require from time to time upon
reasonable advance notice to Tenant.




--------------------------------------------------------------------------------




Tenant’s commercial general liability insurance, automobile liability insurance
and, all other insurance policies, where such policies permit coverage for
Landlord as an additional insured, shall provide primary coverage to Landlord
and shall not require contribution by any insurance maintained by Landlord, when
any policy issued to Landlord provides duplicate or similar coverage, and in
such circumstance Landlord’s policy will be excess over Tenant’s policy. Tenant
shall furnish to Landlord certificates of such insurance, and where applicable
with an additional insured endorsement at least ten (10) days prior to the
earlier of the Commencement Date or the date Tenant enters or occupies the
Premises, and at least fifteen (15) days prior to each renewal of said
insurance, and Tenant shall notify Landlord at least thirty (30) days before
cancellation or non-renewal or a material change of any such insurance policies.
All such insurance policies shall be in form, and issued by companies licensed
to do business in the state where the Premises is located, rated by AM Best as
having a financial strength rating of “A-” or better and a financial size
category of “IX” or greater, or otherwise reasonably satisfactory to Landlord.
If Tenant fails to comply with the foregoing insurance requirements or to
deliver to Landlord the certificates or evidence of coverage required herein,
Landlord, in addition to any other remedy available pursuant to this Lease or
otherwise, may, but shall not be obligated to, obtain such insurance and Tenant
shall pay to Landlord on demand the premium costs thereof. Any and all of the
premiums, deductibles and self-insured retentions associated with the policies
providing the insurance coverage required herein shall be assumed by, for the
account of, and at the sole risk of Tenant.
(b)    Landlord’s Insurance. Throughout the Term, Landlord shall maintain, as a
minimum, the following insurance policies: (1) property insurance for the
Building’s replacement value (excluding property required to be insured by
Tenant, it being agreed that Landlord shall have no obligation to provide
insurance for such property), less a commercially-reasonable deductible if
Landlord so chooses; and (2) commercial general liability insurance in an amount
of not less than $3,000,000 per occurrence for bodily injury and property
damage, $3,000,000 each person or organization for personal and advertising
injury, $3,000,000 general aggregate, and $3,000,000 products and completed
operations aggregate. Limits can be satisfied through the maintenance of a
combination of primary and umbrella policies. Landlord may, but is not obligated
to, maintain such other insurance and additional coverages as it may deem
necessary. Tenant shall pay its Proportionate Share of the cost of all insurance
carried by Landlord with respect to the Building or Complex, as applicable, as
set forth on Exhibit C. The foregoing insurance policies and any other insurance
carried by Landlord shall be for the sole benefit of Landlord and under
Landlord’s sole control, and Tenant shall have no right or claim to any proceeds
thereof or any other rights thereunder.
(c)    Waiver of Subrogation. Notwithstanding anything to the contrary herein,
to the extent permitted by law and without affecting the coverage provided by
insurance required to be maintained hereunder, Landlord and Tenant shall each
agree to waive any right to recover against the other party (and the other
party’s agents, officers, directors and employees) on account of any and all
claims it may have against the other party (and the other party’s agents,
officers, directors and employees) with respect to the insurance actually
maintained, or required to be maintained hereunder, under subparagraphs 10(a)(i)
through (vi), inclusive, and to the extent proceeds are realized from such
insurance coverage that are applied to such claims.




--------------------------------------------------------------------------------




Each policy described in this Lease shall contain a waiver of subrogation
endorsement that provides that the waiver of any right to recovery shall not
invalidate the policy in any way
(d)    Indemnity. Subject to Section 10(c), Tenant shall indemnify, defend and
hold harmless Landlord and the Indemnitees from and against all claims, demands,
liabilities, causes of action, suits, judgments, damages, and expenses
(including reasonable attorneys’ fees) and all losses and damages arising from
any injury to or death of any person or the damage to or theft, destruction,
loss, or loss of use of any property or inconvenience (a “Loss”) arising from
any occurrence in the Premises, the use of the Common Areas by any Tenant Party,
or the installation, operation, maintenance, repair or removal of any of
Tenant’s Off-Premises Equipment; or (2) Tenant’s failure to perform its
obligations under this Lease. The indemnities set forth in this Section 10(d)
shall survive termination or expiration of this Lease and shall not terminate or
be waived, diminished or affected in any manner by any abatement or
apportionment of Rent under any provision of this Lease.
11.Subordination; Attornment; Notice to Landlord’s Mortgagee.
(a)    Subordination. This Lease shall be subordinate to any deed to secure
debt, mortgage, or other security instrument (each, as renewed, modified, and/or
extended from time to time, a “Mortgage”), or any ground lease, master lease, or
primary lease (each, as renewed, modified, and/or extended from time to time, a
“Primary Lease”), that now or hereafter covers all or any part of the Premises
(the mortgagee under any such Mortgage, grantee under any such deed to secure
debt, or the lessor under any such Primary Lease is referred to herein as a
“Landlord’s Mortgagee”). Any Landlord’s Mortgagee may elect at any time,
unilaterally, to make this Lease superior to its Mortgage, Primary Lease, or
other interest in the Premises by so notifying Tenant in writing. The provisions
of this Section shall be self-operative and no further instrument of
subordination shall be required; however, in confirmation of such subordination,
Tenant shall execute and return to Landlord (or such other party designated by
Landlord) within ten (10) days after written request therefor such
documentation, in recordable form if required, as a Landlord’s Mortgagee may
reasonably request to evidence the subordination of this Lease to such
Landlord’s Mortgagee’s Mortgage or Primary Lease (including a subordination,
non-disturbance and attornment agreement) or, if the Landlord’s Mortgagee so
elects, the subordination of such Landlord’s Mortgagee’s Mortgage or Primary
Lease to this Lease. Notwithstanding the foregoing, the subordination of this
Lease to future Mortgages shall be subject to Tenant’s receipt of a
non-disturbance agreement reasonably acceptable to Tenant which provides in
substance that so long as Tenant is not in an Event of Default under the Lease
past applicable cure periods, its use and occupancy of the Premises shall not be
disturbed notwithstanding any default of Landlord under such Mortgage.
(b)    Attornment. Tenant shall attorn to any party succeeding to Landlord’s
interest in the Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease, or otherwise, upon such
party’s request, and shall execute such agreements confirming such attornment as
such party may reasonably request.
(c)    Notice to Landlord’s Mortgagee. Tenant shall not seek to enforce any
remedy it may have for any default on the part of Landlord without first giving
written




--------------------------------------------------------------------------------




notice by certified mail, return receipt requested, specifying the default in
reasonable detail, to any Landlord’s Mortgagee whose address has been given to
Tenant, and affording such Landlord’s Mortgagee a reasonable opportunity to
perform Landlord’s obligations hereunder, which shall not exceed the cure
periods provided to Landlord under the Lease.
(d)    Landlord’s Mortgagee’s Protection Provisions. If Landlord’s Mortgagee
shall succeed to the interest of Landlord under this Lease, then, subject to the
terms of any subordination, non-disturbance and attornment agreement, Landlord’s
Mortgagee shall not be: (1) liable for any act or omission of any prior lessor
(including Landlord); (2) bound by any rent or additional rent or advance rent
which Tenant might have paid for more than one (1) month in advance to any prior
lessor (including Landlord), and all such rent shall remain due and owing,
notwithstanding such advance payment; (3) bound by any security or advance
rental deposit made by Tenant which is not delivered or paid over to Landlord’s
Mortgagee and with respect to which Tenant shall look solely to Landlord for
refund or reimbursement; (4) bound by any termination, amendment or modification
of this Lease made without Landlord’s Mortgagee’s consent and written approval,
except for those terminations, amendments and modifications permitted to be made
by Landlord without Landlord’s Mortgagee’s consent pursuant to the terms of the
loan documents between Landlord and Landlord’s Mortgagee; (5) subject to the
defenses which Tenant might have against any prior lessor (including Landlord);
and (6) subject to the offsets which Tenant might have against any prior lessor
(including Landlord) except for those offset rights which (A) are expressly
provided in this Lease, (B) relate to periods of time following the acquisition
of the Building by Landlord’s Mortgagee, and (C) Tenant has provided written
notice to Landlord’s Mortgagee and provided Landlord’s Mortgagee a reasonable
opportunity to cure the event giving rise to such offset event. Landlord’s
Mortgagee shall have no liability or responsibility under or pursuant to the
terms of this Lease or otherwise after it ceases to own an interest in the
Building. Nothing in this Lease shall be construed to require Landlord’s
Mortgagee to see to the application of the proceeds of any loan, and Tenant’s
agreements set forth herein shall not be impaired on account of any modification
of the documents evidencing and securing any loan.
12.    Rules and Regulations. Tenant shall comply with the rules and regulations
of the Building which are attached hereto as Exhibit E. Upon reasonable advance
written notice to Tenant, Landlord may, from time to time, change such rules and
regulations for the safety, care, or cleanliness of the Building and related
facilities, provided that such changes are uniformly applied to all tenants of
the Building, will not unreasonably interfere with Tenant’s use of the Premises
and are enforced by Landlord in a non-discriminatory manner. Tenant shall be
responsible for the compliance with such rules and regulations by each Tenant
Party.
13.Condemnation.
(a)    Total Taking. If the entire Building or Premises are taken by right of
eminent domain or conveyed in lieu thereof (a “Taking”), this Lease shall
terminate as of the date of the Taking.
(b)    Partial Taking - Tenant’s Rights. If any part of the Building becomes
subject to a Taking and such Taking will prevent Tenant from conducting its
business in the Premises in a manner reasonably comparable to that conducted
immediately before such Taking




--------------------------------------------------------------------------------




for a period of more than one hundred eighty (180) days, then Tenant may
terminate this Lease as of the date of such Taking by giving written notice to
Landlord within thirty (30) days after the Taking, and Rent shall be apportioned
as of the date of such Taking. If Tenant does not terminate this Lease, then
Rent shall be abated on a reasonable basis as to that portion of the Premises
rendered untenantable by the Taking for the duration of the Taking. Anything in
this Lease to the contrary notwithstanding, Tenant shall have the right to
terminate this Lease after giving Landlord thirty (30) days’ prior written
notice if a Taking occurs during the last twelve (12) months of the Term.
(c)    Partial Taking - Landlord’s Rights. If any material portion, but less
than all, of the Building becomes subject to a Taking, or if Landlord is
required to pay any of the proceeds arising from a Taking to a Landlord’s
Mortgagee, then Landlord may terminate this Lease by delivering written notice
thereof to Tenant within thirty (30) days after such Taking, and Rent shall be
apportioned as of the date of such Taking. If Landlord does not so terminate
this Lease, then this Lease will continue, provided; however, that if any
portion of the Premises is subject to the Taking, then the provisions of Section
13(b) shall apply.
(d)    Award. If any Taking occurs, then Landlord shall receive the entire award
or other compensation for the Land, the Building, and other improvements taken;
however, Tenant may separately pursue a claim (to the extent it will not reduce
Landlord’s award) against the condemnor for the value of Tenant’s personal
property which Tenant is entitled to remove under this Lease, moving costs, loss
of business, and other claims it may have.
14.Fire or Other Casualty.
(a)    Repair Estimate. If the Project is damaged by fire or other casualty (a
“Casualty”), Landlord shall use good faith efforts to deliver to Tenant within
sixty (60) days after such Casualty a good faith estimate (the “Damage Notice”)
of the time needed to repair the damage caused by such Casualty.
(b)    Tenant’s Rights. If a material portion of the Premises is damaged by
Casualty such that Tenant is prevented from conducting its business in the
Premises in a manner reasonably comparable to that conducted immediately before
such Casualty and Landlord estimates that the damage caused thereby cannot be
repaired within one hundred eighty (180) days after the commencement of repairs
(the “Repair Period”), then Tenant may terminate this Lease by delivering
written notice to Landlord of its election to terminate within thirty (30) days
after the Damage Notice has been delivered to Tenant. Anything in this Lease to
the contrary notwithstanding, Tenant shall have the right to terminate this
Lease after giving Landlord thirty (30) day’s prior written notice if any
Casualty occurs during the last twelve (12) months of the Term.
(c)    Landlord’s Rights. If a Casualty damages the Premises or a material
portion of the Building and: (1) Landlord estimates that the damage to the
Premises cannot be repaired within the Repair Period; and (2) the damage to the
Premises exceeds fifty percent (50%) of the replacement cost thereof (excluding
foundations and footings), as reasonably estimated by Landlord, and such damage
occurs during the last two (2) years of the Term; (3) regardless of the extent
of damage to the Premises, Landlord makes good faith determination that
restoring the Building would be uneconomical; or (4) Landlord is required to pay
all insurance proceeds arising




--------------------------------------------------------------------------------




out of the Casualty to a Landlord’s Mortgagee, then Landlord may terminate this
Lease by giving written notice of its election to terminate within thirty (30)
days after the Damage Notice has been delivered to Tenant.
(d)    Repair Obligation. If neither party elects to terminate this Lease
following a Casualty, then Landlord shall, within a reasonable time after such
Casualty, begin to repair the Premises and shall proceed with reasonable
diligence to restore the Premises to substantially the same condition as they
existed immediately before such Casualty; however, other than building standard
leasehold improvements Landlord shall not be required to repair or replace any
Alterations or betterments within the Premises that are required to be insured
by Tenant (which shall be promptly and with due diligence repaired and restored
by Tenant at Tenant’s sole cost and expense) or any furniture, equipment, trade
fixtures or personal property of Tenant or others in the Premises or the
Building, and Landlord’s obligation to repair or restore the Premises shall be
limited to the extent of the insurance proceeds actually received by Landlord
for the Casualty in question. If Landlord fails to complete repairs to the
Premises within one hundred eighty (180) days of the date of the casualty,
subject to force majeure delays, then Tenant shall have the right to terminate
the Lease upon written notice delivered to Landlord at any time after such one
hundred eighty (180) day period and prior to Landlord’s Substantial Completion
of such repairs. If this Lease is terminated under the provisions of this
Section 15, Landlord shall be entitled to the full proceeds of the insurance
policies providing coverage for all Alterations, improvements and betterments in
the Premises (and, if Tenant has failed to maintain insurance on such items as
required by this Lease, Tenant shall pay Landlord an amount equal to the
proceeds Landlord would have received had Tenant maintained insurance on such
items as required by this Lease).
(e)    Abatement of Rent. If the Premises are damaged by Casualty, Rent for the
portion of the Premises rendered untenantable by the damage shall be abated on a
reasonable basis from the date of damage until the completion of Landlord’s
repairs (or until the date of termination of this Lease by Landlord or Tenant as
provided in this Section 14, as the case may be).
15.Personal Property Taxes. Tenant shall be liable for all taxes levied or
assessed against personal property, furniture, or fixtures placed by Tenant in
the Premises or in or on the Project. If any taxes for which Tenant is liable
are levied or assessed against Landlord or Landlord’s property and Landlord
elects to pay the same, or if the assessed value of Landlord’s property is
increased by inclusion of such personal property, furniture or fixtures and
Landlord elects to pay the taxes based on such increase, then Tenant shall pay
to Landlord, within thirty (30) days following written request therefor, the
part of such taxes for which Tenant is primarily liable hereunder.
16.Events of Default. Each of the following occurrences shall be an “Event of
Default”:
(a)    Payment Default. Tenant’s failure to pay Rent within five (5) Business
Days after the same is due;
(b)    Intentionally Omitted;




--------------------------------------------------------------------------------




(c)    Estoppel.     Tenant fails to provide: (i) any estoppel certificate after
Landlord’s written request therefor pursuant to Section 25(e); or (ii) any
financial statement after Landlord’s written request therefor pursuant to
Section 25(q), and such failure shall continue for five (5) Business Days after
Landlord’s second (2nd) written notice thereof to Tenant;
(d)    Insurance. Tenant fails to procure, maintain and deliver to Landlord
evidence of the insurance policies and coverages as required under Section 9(a);
(e)    Mechanic’s Liens. Tenant fails to pay and release of record, or
diligently contest and bond around, any mechanic’s lien filed against the
Premises or the Project for any work performed, materials furnished, or
obligation incurred by or at the request of Tenant, within the time and in the
manner required by Section 7(c);
(f)    Other Defaults. Tenant’s failure to perform, comply with, or observe any
other agreement or obligation of Tenant under this Lease and the continuance of
such failure for a period of thirty (30) calendar days or more after Landlord
has delivered to Tenant written notice thereof; and
(g)    Insolvency. The filing of a petition by or against Tenant: (1) in any
bankruptcy or other insolvency proceeding; (2) seeking any relief under any
state or federal debtor relief law; (3) for the appointment of a liquidator or
receiver for all or substantially all of Tenant’s property or for Tenant’s
interest in this Lease; or (4) for the reorganization or modification of
Tenant’s capital structure; however, if such a petition is filed against Tenant,
then such filing shall not be an Event of Default unless Tenant fails to have
the proceedings initiated by such petition dismissed within sixty (60) calendar
days after the filing thereof.
17.Remedies. Upon any Event of Default, Landlord may, in addition to all other
rights and remedies afforded Landlord hereunder or by law or equity, take any
one or more of the following actions:
(a)    Termination of Lease. Terminate this Lease by giving Tenant written
notice thereof, in which event Tenant shall pay to Landlord the sum of: (1) all
Rent accrued hereunder through the date of termination; and (2) all amounts due
under Section 18(a).
(b)    Termination of Possession. Terminate Tenant’s right to possess the
Premises without terminating this Lease by giving written notice thereof to
Tenant, in which event Tenant shall pay to Landlord: (1) all Rent and other
amounts accrued hereunder to the date of termination of possession; (2) all
amounts due from time to time under Section 17(a); and (3) all Rent and other
net sums required hereunder to be paid by Tenant during the remainder of the
Term, diminished by any net sums thereafter received by Landlord through
reletting the Premises during such period, after deducting all reasonable and
documented costs incurred by Landlord in reletting the Premises. If Landlord
elects to proceed under this Section 17(b), Landlord may remove all of Tenant’s
property from the Premises and store the same in a public warehouse or elsewhere
at the cost of, and for the account of, Tenant, without becoming liable for any
loss or damage which may be occasioned thereby. Landlord shall use commercially
reasonable efforts to relet the Premises on such terms as Landlord in its sole
discretion may determine (including a term different from the




--------------------------------------------------------------------------------




Term, rental concessions, and alterations to, and improvement of, the Premises);
however, Landlord shall not be obligated to expend funds in connection with
reletting the Premises, nor to relet the Premises before leasing other portions
of the Building or Complex, as applicable, and Landlord shall not be obligated
to accept any prospective tenant proposed by Tenant unless such proposed tenant
meets all of Landlord’s standard leasing criteria. Landlord shall not be liable
for, nor shall Tenant’s obligations hereunder be diminished because of,
Landlord’s failure to relet the Premises or to collect rent due for such
reletting. Tenant shall not be entitled to the excess of any consideration
obtained by reletting over the Rent due hereunder. Reentry by Landlord in the
Premises shall not affect Tenant’s obligations hereunder for the unexpired Term;
rather, Landlord may, from time to time, bring an action against Tenant to
collect amounts due by Tenant, without the necessity of Landlord’s waiting until
the expiration of the Term. Unless Landlord delivers written notice to Tenant
expressly stating that it has elected to terminate this Lease, all actions taken
by Landlord to dispossess or exclude Tenant from the Premises shall be deemed to
be taken under this Section 17(b). If Landlord elects to proceed under this
Section 17(b), it may at any time elect to terminate this Lease under Section
17(a).
(c)    Perform Acts on Behalf of Tenant. Perform any act Tenant is obligated to
perform under the terms of this Lease (and enter upon the Premises in connection
therewith if necessary) in Tenant’s name and on Tenant’s behalf, without being
liable for any claim for damages therefor, and Tenant shall reimburse Landlord
on demand for any reasonable and documented expenses which Landlord may incur in
thus effecting compliance with Tenant’s obligations under this Lease (including,
but not limited to, reasonable and documented collection costs and legal
expenses), plus interest thereon at the Default Rate; or
(d)    Landlord Defaults and Tenant Remedies. Landlord shall be in default under
this Lease in the event Landlord has not begun and pursued with reasonable
diligence the cure of any failure of Landlord to meet its obligations under this
Lease within thirty (30) days of the receipt by Landlord of written notice from
Tenant of Landlord’s alleged failure to perform (and an additional reasonable
time after such receipt if (A) such failure cannot be cured within such thirty
(30) day period, and (B) Landlord commences curing such failure within such
thirty (30) day period and thereafter diligently pursues the curing of such
failure). In no event shall Tenant have the right to terminate or rescind this
Lease as a result of Landlord’s default. Tenant waives such remedies of
termination or rescission (except as otherwise specifically provided for in this
Lease) and agrees that Tenant’s remedies for default under this Lease and for
breach of any promise or inducement are limited to (a) the right to remedy such
default or breach and be reimbursed the reasonable costs thereof within thirty
(30) days after Landlord’s receipt of a paid invoice and contractor’s lien
waivers as applicable, therefore, and if Landlord fails to reimburse Tenant
within such 30-day period, Tenant may offset the next amount of Base Rent then
coming due under this Lease, or (ii) a suit for damages and/or injunction, and
all remedies are specifically subject to Section 25(b). In addition, Tenant
shall prior to the exercise of any such remedies, provide each Landlord’s
Mortgagee (in each instance, only as to those entities of which Tenant has
notice of their interest) with written notice and reasonable time to cure any
default by Landlord.
18.    Payment by Tenant; Non-Waiver; Cumulative Remedies.




--------------------------------------------------------------------------------




(a)    Payment by Tenant. Upon any Event of Default, Tenant shall pay to
Landlord all reasonable and documented costs incurred by Landlord (including
documented court costs and reasonable and documented attorneys’ fees and
expenses) in: (1) obtaining possession of the Premises; (2) removing and storing
Tenant’s or any other occupant’s property; (3) repairing, restoring, altering,
remodeling, or otherwise putting the Premises into the condition existing on the
Commencement Date, reasonable wear and tear excepted; (4) if Tenant is
dispossessed of the Premises and this Lease is not terminated, reletting all or
any part of the Premises (including prorated brokerage commissions, documented
cost of tenant finish work, and other documented costs incidental to such
reletting); (5) performing Tenant’s obligations which Tenant failed to perform;
and (6) enforcing, or advising Landlord of, its rights, remedies, and recourses
arising out of the Event of Default. To the full extent permitted by Law,
Landlord and Tenant agree the federal and state courts of the state in which the
Premises are located shall have exclusive jurisdiction over any matter relating
to or arising from this Lease and the parties’ rights and obligations under this
Lease.
(b)    No Waiver. Landlord’s acceptance of Rent following an Event of Default
shall not waive Landlord’s rights regarding such Event of Default. No waiver by
Landlord of any violation or breach of any of the terms contained herein shall
waive Landlord’s rights regarding any future violation of such term. Landlord’s
acceptance of any partial payment of Rent shall not waive Landlord’s rights with
regard to the remaining portion of the Rent that is due, regardless of any
endorsement or other statement on any instrument delivered in payment of Rent or
any writing delivered in connection therewith; accordingly, Landlord’s
acceptance of a partial payment of Rent shall not constitute an accord and
satisfaction of the full amount of the Rent that is due.
(c)    Cumulative Remedies. Any and all remedies set forth in this Lease: (1)
shall be in addition to any and all other remedies Landlord may have at law or
in equity; (2) shall be cumulative; and (3) may be pursued successively or
concurrently as Landlord may elect. The exercise of any remedy by Landlord shall
not be deemed an election of remedies or preclude Landlord from exercising any
other remedies in the future.
(d)    No Designation. If Tenant is in arrears in payment of Rent, Tenant waives
its right, if any, to designate the items to which any payments made by Tenant
are to be credited, and Landlord may apply any payments made by Tenant to such
items as Landlord sees fit, irrespective of any designation or request by Tenant
as to the items to which any such payments shall be credited.
(e)    No Counterclaims. Tenant shall not interpose any counterclaim (other than
a compulsory counterclaim) in any summary proceeding commenced by Landlord to
recover possession of the Premises and shall not seek to consolidate such
proceeding with any action which may have been or will be brought by Tenant or
any other person or entity.
19.Landlord’s Lien.    Landlord hereby waives any contractual or statutory
landlord’s lien with respect to the Collateral.
20.Surrender of Premises. No act by Landlord shall be deemed an acceptance of a
surrender of the Premises, and no agreement to accept a surrender of the
Premises shall be valid unless it is in writing and signed by Landlord. At the
expiration or termination of this Lease, Tenant




--------------------------------------------------------------------------------




shall deliver to Landlord the Premises with all improvements located therein in
good repair and condition, free of Hazardous Materials placed on the Premises
during the Term, broom-clean, reasonable wear and tear (except for any Taking or
Casualty damage, as to which Section 13 and Section 14 shall control) excepted,
and shall deliver to Landlord all keys to the Premises. Provided that Tenant has
performed all of its obligations hereunder, Tenant may remove all unattached
trade fixtures, furniture, and personal property placed in the Premises or
elsewhere in the Building by Tenant (but Tenant may not remove any such item
which was paid for, in whole or in part, by Landlord). Further, Tenant must
remove any and all wiring and cabling prior to the Expiration Date.
Additionally, at Landlord’s option, Tenant shall (not later than ten (10) days
after the expiration or earlier termination of the Lease) remove such
alterations, additions (including stairs and bank vaults), improvements, trade
fixtures, personal property, equipment, wiring, conduits, cabling and furniture
(including Tenant’s Off-Premises Equipment) to the extent Landlord gave Tenant
notice of such requirement in its Alterations Consent. All items required to be
removed by Landlord and not so removed shall, at Landlord’s option, be deemed to
have been abandoned by Tenant and may be appropriated, sold, stored, destroyed,
or otherwise disposed of by Landlord at Tenant’s cost without notice to Tenant
and without any obligation to account for such items; any such disposition shall
not be considered a strict foreclosure or other exercise of Landlord’s rights in
respect of the security interest granted under Section 19. The provisions of
this Section 20 shall survive the expiration or earlier termination of the
Lease.
21.Holding Over. If Tenant fails to vacate the Premises at the end of the Term,
then Tenant shall be a tenant at sufferance and, in addition to all other
damages and remedies to which Landlord may be entitled for such holding over:
(a) Tenant shall pay, in addition to the other Rent, Base Rent equal to one
hundred ten percent (110%) of the Base Rent payable during the last month of the
Term during the first thirty (30) days of such holding over, (b) one hundred
fifty percent (150%) of the Base Rent payable during the last month of the Term
for the remainder of the holdover period; and (c) at all times during the
holdover period, Tenant shall otherwise continue to be subject to all of
Tenant’s obligations under this Lease. The provisions of this Section 22 shall
not be deemed to limit or constitute a waiver of any other rights or remedies of
Landlord provided herein or at Law. If Tenant fails to surrender the Premises
upon the termination or expiration of this Lease, in addition to any other
liabilities to Landlord accruing therefrom, Tenant shall protect, defend,
indemnify and hold Landlord harmless from all loss, costs (including reasonable
attorneys’ fees) and liability resulting from such failure, including any claims
made by any succeeding tenant founded upon such failure to surrender, and any
lost profits to Landlord resulting therefrom. Notwithstanding the foregoing, if
Tenant holds over with Landlord’s express written consent, then Tenant shall be
a month-to-month tenant and Tenant shall pay, in addition to the other Rent,
Base Rent equal to one hundred twenty-five percent (125%) of the Base Rent
payable during the last month of the Term.
22.Certain Rights Reserved by Landlord. Landlord shall have the following
rights:
(a)    Building Operations. To decorate and to make inspections, repairs,
alterations, additions, changes, or improvements, whether structural or
otherwise, in and about the Project or any part thereof; to enter upon the
Premises (after giving Tenant reasonable notice thereof, which may be oral
notice, except in cases of real or apparent emergency, in which




--------------------------------------------------------------------------------




case no notice shall be required) and, subject to Section 7(e), during the
continuance of any such work, to temporarily close doors, entryways, public
space, and corridors in the Building; to interrupt or temporarily suspend
Building services; to change the name of the Building; and to change the
arrangement and location of entrances or passageways, doors, and doorways,
corridors, elevators, stairs, restrooms, or other public parts of the Building;
provided, that such alterations, changes, and improvements that are not being
performed in connection with or as the result of an emergency shall not have a
materially adverse effect on Tenant’s rights hereunder, and Landlord shall make
reasonable efforts not to interfere with Tenant’s normal course of business;
(b)    Security. To take such reasonable security measures as Landlord deems
advisable (provided, however, that any such security measures are for Landlord’s
own protection, and Tenant acknowledges that Landlord is not a guarantor of the
security or safety of any Tenant Party and that such security matters are the
responsibility of Tenant), including evacuating the Building for cause,
suspected cause, or for drill purposes; temporarily denying access to the
Building; and closing the Building after Normal Business Hours and on Sundays
and Holidays, subject, however, to Tenant’s right to enter when the Building is
closed after Normal Business Hours under such reasonable regulations as Landlord
may prescribe from time to time;
(c)    Repairs and Maintenance. To enter the Premises, upon reasonable prior
notice to Tenant (which obligation will be waived during an emergency and which
otherwise may be by verbal or email notice) at reasonable hours to perform
Landlord’s repair and maintenance obligations and rights under the Lease;
(d)    Prospective Purchasers and Lenders. To enter the Premises, upon
reasonable prior notice to Tenant (which may be verbal or by email), at
reasonable hours, to show the Premises to prospective purchasers or lenders; and
(e)    Prospective Tenants. At any time during the last twelve (12) months of
the Term (or earlier if Tenant has notified Landlord in writing that it does not
desire to renew the Term) upon reasonable prior notice to Tenant (which may be
verbal or by email), or at any time following the occurrence of an Event of
Default, to enter the Premises at all reasonable hours to show the Premises to
prospective tenants.
23.Substitution Space.    Intentionally Omitted.
24.Hazardous Materials. (a)    As of the date hereof, Landlord represents,
warrants and covenants with any diligence, investigation or inquiry, that the
Project including the Premises, do not contain asbestos or other Hazardous
Materials (as defined in Section 25(i) hereof) in violation of applicable
Environmental Laws (as defined in Section 25(j) below), except, in the case of
Hazardous Materials only and not asbestos, commercially reasonable quantities
for construction purposes, cleaning agents and other substances normally used in
the construction, operation and maintenance of office buildings and not
prohibited by applicable Environmental Law, all of which shall be stored, used
and disposed of in accordance with applicable Environmental Laws. Landlord
agrees not to knowingly use, dispose, store or generate any asbestos or other
Hazardous Materials in violation of Environmental Laws in the common areas or
other areas of the Project or Complex which are in Landlord’s control and in the
event such Environmental Laws require Landlord to




--------------------------------------------------------------------------------




remove or otherwise remedy the existence of any such asbestos or Hazardous
Materials, Landlord agrees to remove or remedy same at its sole cost and expense
(and the cost thereof shall not be treated as an operating expense). Landlord
agrees to indemnify and save Tenant harmless against any losses, damages, costs,
liabilities and claims suffered by Tenant in connection with a breach by
Landlord of its obligations set forth in this Section 25, except for such
losses, damages, costs, liabilities or claims caused by Tenant’s or any Tenant
Party’s negligence or intentional misconduct or breach of any provisions in this
Section 25.
(b) Tenant shall use, and conduct its operations at, the Premises in compliance
with all applicable Environmental Laws, and will cause any Tenant Party or other
person which enters upon, occupies or uses the Premises, to do so in compliance
with all such Environmental Laws, will immediately pay or cause to be paid all
costs and expenses incurred by reason of such compliance.
(c) Tenant shall not generate, use, treat, store, handle, release or dispose of,
or permit the generation, use, treatment, storage, handling, release or disposal
of Hazardous Materials on the Premises or the Project, or transport or permit
the transportation of Hazardous Materials to or from the Premises or the Project
or, except for limited quantities of household cleaning products and office
supplies used or stored at the Premises and required in connection with the
routine operation and maintenance of the Premises, and in compliance with all
applicable Environmental Laws, will immediately pay or cause to be paid all
costs and expenses incurred by reason of such compliance.
(d) Tenant will immediately advise Landlord in writing of any of the following:
(1) any pending or threatened Environmental Claim (as defined in Section 25(i)
below) against Tenant relating to the Premises; (2) any condition or occurrence
on the Premises that (a) results in noncompliance by Tenant with any applicable
Environmental Law, or (b) could reasonably be anticipated to form the basis of
an Environmental Claim against Tenant or Landlord or the Premises; (3) any
condition or occurrence on the Premises or any property adjoining the Premises
that could reasonably be anticipated to cause the Premises to be subject to any
restrictions on the ownership, occupancy, use or transferability of the Premises
under any Environmental Law; and (4) the actual or anticipated taking of any
removal or remedial action by Tenant in response to the actual or alleged
presence of any Hazardous Material on the Premises. All such notices shall
describe in reasonable detail the nature of the claim, investigation, condition,
occurrence or removal or remedial action and Tenant’s response thereto. In
addition, Tenant will provide Landlord with copies of all communications
regarding the Premises with any governmental agency relating to Environmental
Laws, all such communications with any person relating to Environmental Claims,
and such detailed reports of any such Environmental Claim as may reasonably be
requested by Landlord.
(e) Tenant will not change or permit to be changed the present use of the
Premises.
(f) Tenant agrees to indemnify, defend and hold harmless the Indemnitees from
and against all obligations (including removal and remedial actions), losses,
claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive




--------------------------------------------------------------------------------




damages), costs and expenses (including reasonable attorneys’ and consultants’
fees and expenses) of any kind or nature whatsoever that may at any time be
incurred by, imposed on or asserted against such Indemnitees directly or
indirectly based on, or arising or resulting from (a) the actual or alleged
presence of Hazardous Materials on the Complex which is caused or permitted by
Tenant or a Tenant Party and (b) any Environmental Claim relating in any way to
Tenant’s operation or use of the Premises (the “Hazardous Materials Indemnified
Matters”). The foregoing indemnity shall not include any Hazardous Materials
that were located at the Premises or the Project on the Commencement Date, nor
any Hazardous Materials placed on the Premises or Project by Landlord, its
employees, agents, or contractors, all of which will be Landlord’s
responsibility to remediate, encapsulate or otherwise clean-up as may be
required by applicable Environmental Laws. The provisions of this Section 25
shall survive the expiration or sooner termination of this Lease.
(g) To the extent that the undertaking in the preceding paragraph may be
unenforceable because it is violative of any law or public policy, Tenant will
contribute the maximum portion that it is permitted to pay and satisfy under
applicable Law to the payment and satisfaction of all Hazardous Materials
Indemnified Matters incurred by the Indemnitees.
(h) All documented sums paid and documented costs incurred by Landlord with
respect to any Hazardous Materials Indemnified Matter shall bear interest at the
Default Rate from the date so paid or incurred until reimbursed by Tenant, and
all such sums and costs shall be immediately due and payable on demand.
(i) “Hazardous Materials” means: (i) petroleum or petroleum products, natural or
synthetic gas, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, and radon gas; (ii) any substances defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous wastes,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or “pollutants,”
or words of similar import, under any applicable Environmental Law; and (iii)
any other substance exposure which is regulated by any governmental authority;
(b) “Environmental Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, policy or rule of common law now or hereafter in
effect and in each case as amended, and any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to the environment, health, safety or Hazardous
Materials, including without limitation, the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, 42 U.S.C. §§ 9601 et seq.;
the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; the
Hazardous Materials Transportation Act, 49 U.S.C. §§ 1801 et seq.; the Clean
Water Act, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control Act, 15
U.S.C. §§ 2601 et seq.; the Clean Air Act, 42 U.S.C. §§ 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. §§ 300f et seq.; the Atomic Energy Act, 42 U.S.C.
§§ 2011 et seq.; the Federal Insecticide, Fungicide and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Occupational Safety and Health Act, 29 U.S.C. §§ 651
et seq.; (c) “Environmental Claims” means any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations, proceedings, consent orders or
consent agreements relating in any way to any Environmental Law or any
Environmental Permit, including without limitation (i) any and all Environmental
Claims by governmental or regulatory authorities for enforcement, cleanup,
removal,




--------------------------------------------------------------------------------




response, remedial or other actions or damages pursuant to any applicable
Environmental Law and (ii) any and all Environmental Claims by any third party
seeking damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to health, safety or the environment.
25.Miscellaneous.
(b)    Landlord Transfer. Landlord may transfer any portion of the Building and
any of its rights under this Lease. If Landlord assigns its rights under this
Lease, then Landlord shall thereby be released from any further obligations
hereunder arising after the date of transfer, provided that the assignee assumes
Landlord’s obligations hereunder in writing.
(c)    Landlord’s Liability. THE LIABILITY OF LANDLORD (AND ITS PARTNERS,
SHAREHOLDERS OR MEMBERS) TO TENANT (OR ANY PERSON OR ENTITY CLAIMING BY, THROUGH
OR UNDER TENANT) FOR ANY DEFAULT BY LANDLORD UNDER THE TERMS OF THIS LEASE OR
ANY MATTER RELATING TO OR ARISING OUT OF THE OCCUPANCY OR USE OF THE PREMISES
AND/OR OTHER AREAS OF THE BUILDING OR COMPLEX SHALL BE LIMITED TO TENANT’S
ACTUAL DIRECT, BUT NOT CONSEQUENTIAL (OR OTHER SPECULATIVE), DAMAGES THEREFOR
AND SHALL BE RECOVERABLE ONLY FROM THE INTEREST OF LANDLORD IN THE BUILDING, AND
LANDLORD (AND ITS PARTNERS, SHAREHOLDERS OR MEMBERS) SHALL NOT BE PERSONALLY
LIABLE FOR ANY DEFICIENCY.
(d)    Force Majeure. Other than for Tenant’s obligations under this Lease that
can be performed by the payment of money (e.g., payment of Rent and maintenance
of insurance) and Tenant’s obligations pursuant to Exhibit D attached hereto,
whenever a period of time is herein prescribed for action to be taken by either
party hereto, such party shall not be liable or responsible for, and there shall
be excluded from the computation of any such period of time, any delays due to
strikes, riots, acts of God, shortages of labor or materials, war, acts of
terrorism, governmental laws, regulations, or restrictions, or any other causes
of any kind whatsoever which are beyond the control of such party.
(e)    Brokerage. Landlord and Tenant warrant and represent to each other that
neither party has dealt with any broker or agent in connection with the
negotiation or execution of this Lease other than as set forth in the Basic
Lease Information. Landlord and Tenant shall indemnity, defend and hold each
other, harmless from and against all costs, expenses, attorney’s fees, liens or
liability for any commissions or other compensation claimed by any other broker
or agent, with respect to this Lease or the negotiation thereof, based on the
actions of the indemnifying party, its agents or representatives. The
obligations of each party contained herein shall survive the expiration or
earlier termination of the Lease. Landlord shall be responsible for the payment
of brokerage commissions or fees to each of the brokers listed in the Basic
Lease Information.
(e) Estoppel Certificates. From time to time, but not more frequently than once
in any twelve (12) month period, other than in connection with a sale of
Building, a refinancing of the debt on the Building or an Event of Default by
Tenant hereunder, Tenant shall furnish to any




--------------------------------------------------------------------------------




party designated by Landlord, within ten (10) Business Days after Landlord has
made a request therefor, a certificate signed by Tenant confirming and
containing such factual certifications and representations as to this Lease as
Landlord may reasonably request. Unless otherwise required by Landlord’s
Mortgagee or a prospective purchaser or mortgagee of the Building, the initial
form of estoppel certificate to be signed by Tenant is attached hereto as
Exhibit G.
(f) Notices. All notices and other communications given pursuant to this Lease
shall be in writing and shall be: (1) mailed by first class, United States Mail,
postage prepaid, certified, with return receipt requested, and addressed to the
parties hereto at the address specified in the Basic Lease Information; (2) hand
delivered to the intended addressee; (3) sent by a nationally recognized
overnight courier service; or (4) sent by facsimile transmission during Normal
Business Hours followed by a copy of such notice sent in another manner
permitted hereunder. All notices shall be effective upon the earlier to occur of
actual receipt, one (1) Business Day following deposit with a nationally
recognized overnight courier service, or three (3) days following deposit in the
United States mail. The parties hereto may change their addresses by giving
notice thereof to the other in conformity with this provision.
(g) Separability. If any clause or provision of this Lease is illegal, invalid,
or unenforceable under present or future Laws, then the remainder of this Lease
shall not be affected thereby and shall remain valid and be enforced to the
fullest extent permitted by law.
(h) Amendments; Binding Effect. This Lease may not be amended except by
instrument in writing signed by Landlord and Tenant. No provision of this Lease
shall be deemed to have been waived by Landlord unless such waiver is in writing
signed by Landlord, and no custom or practice which may evolve between the
parties in the administration of the terms hereof shall waive or diminish the
right of Landlord to insist upon the performance by Tenant in strict accordance
with the terms hereof. The terms and conditions contained in this Lease shall
inure to the benefit of and be binding upon the parties hereto, and upon their
respective successors in interest and legal representatives, except as otherwise
herein expressly provided. This Lease is for the sole benefit of Landlord and
Tenant, and, other than Landlord’s Mortgagee, no third party shall be deemed a
third party beneficiary hereof.
(i) Quiet Enjoyment. Provided Tenant has performed all of its obligations
hereunder, Tenant shall peaceably and quietly hold and enjoy the Premises for
the Term, without hindrance from Landlord or any party claiming by, through, or
under Landlord, but not otherwise, subject to the terms and conditions of this
Lease.
(j) No Merger. There shall be no merger of the leasehold estate hereby created
with the fee estate in the Premises or any part thereof if the same person
acquires or holds, directly or indirectly, this Lease or any interest in this
Lease and the fee estate in the leasehold Premises or any interest in such fee
estate.
(k) No Offer. The submission of this Lease to Tenant shall not be construed as
an offer, and Tenant shall not have any rights under this Lease unless Landlord
executes a copy of this Lease and delivers it to Tenant.




--------------------------------------------------------------------------------




(l) Entire Agreement. This Lease constitutes the entire agreement between
Landlord and Tenant regarding the subject matter hereof and supersedes all oral
statements and prior writings relating thereto. Except for those set forth in
this Lease, no representations, warranties, or agreements have been made by
Landlord or Tenant to the other with respect to this Lease or the obligations of
Landlord or Tenant in connection therewith. The normal rule of construction that
any ambiguities be resolved against the drafting party shall not apply to the
interpretation of this Lease or any exhibits or amendments hereto.
(m) Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, LANDLORD AND
TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION OR TO HAVE A JURY
PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH RESPECT TO THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
(n) Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the state in which the Premises are located (the “State”).
(o) Recording. Tenant shall not record this Lease or any memorandum of this
Lease without the prior written consent of Landlord, which consent may be
withheld or denied in the sole and absolute discretion of Landlord, and any
recordation by Tenant shall be a material breach of this Lease. Tenant grants to
Landlord a power of attorney to execute and record a release releasing any such
recorded instrument of record that was recorded without the prior written
consent of Landlord, which power of attorney is coupled with an interest and is
non-revocable during the Term.
(p) Joint and Several Liability. If Tenant is comprised of more than one (1)
party, each such party shall be jointly and severally liable for Tenant’s
obligations under this Lease. All unperformed obligations of Tenant hereunder
not fully performed at the end of the Term shall survive the end of the Term,
including payment obligations with respect to Rent and all obligations
concerning the condition and repair of the Premises.
(q) Financial Reports. Within fifteen (15) days after Landlord’s request, Tenant
will furnish Tenant’s most recent audited financial statements (including any
notes to them) to Landlord, or, if no such audited statements have been
prepared, such other financial statements (and notes to them) as may have been
prepared by an independent certified public accountant or, failing those,
Tenant’s internally prepared financial statements. If Tenant is a publicly
traded corporation, Tenant may satisfy its obligations hereunder by providing to
Landlord Tenant’s most recent annual and quarterly reports. Tenant will discuss
its financial statements with Landlord and, following the occurrence of an Event
of Default hereunder, will give Landlord access to Tenant’s books and records in
order to enable Landlord to verify the financial statements. Landlord will not
disclose any aspect of Tenant’s financial statements that Tenant designates to
Landlord as confidential except: (1) to Landlord’s Mortgagee or prospective
mortgagees or purchasers of the Building; (2) to Landlord’s advisors and
consultants; (3) in litigation between Landlord and Tenant; and (4) if required
by court order. Tenant shall not be required to deliver the financial statements
required




--------------------------------------------------------------------------------




under this Section 26(q) more than once in any twelve (12) month period unless
requested by Landlord’s Mortgagee or a prospective buyer or lender of the
Building or an Event of Default occurs.
(r) Landlord’s Fees. Whenever Tenant requests Landlord to take any action not
required of it hereunder or give any consent required or permitted under this
Lease, Tenant will reimburse Landlord for Landlord’s reasonable, documented
out-of-pocket costs payable to third parties and incurred by Landlord in
reviewing the proposed action or consent, including reasonable and documented
attorneys’, engineers’ or architects’ fees, within thirty (30) days after
Landlord’s delivery to Tenant of a statement of such costs. Tenant will be
obligated to make such reimbursement without regard to whether Landlord consents
to any such proposed action.
(s) Telecommunications. Tenant and its telecommunications companies, including
local exchange telecommunications companies and alternative access vendor
services companies, shall have no right of access to and within the Building,
other than the Premises, for the installation and operation of
telecommunications systems, including voice, video, data, Internet, and any
other services provided over wire, fiber optic, microwave, wireless, and any
other transmission systems (“Telecommunications Services”), for part or all of
Tenant’s telecommunications within the Building and from the Building to any
other location without Landlord’s prior written consent. All providers of
Telecommunications Services shall be required to comply with the reasonable
rules and regulations of the Building, applicable Laws and Landlord’s policies
and practices for the Building. Tenant acknowledges that Landlord shall not be
required to provide or arrange for any Telecommunications Services and that
Landlord shall have no liability to any Tenant Party in connection with the
installation, operation or maintenance of Telecommunications Services or any
equipment or facilities relating thereto. Tenant, at its cost and for its own
account, shall be solely responsible for obtaining all Telecommunications
Services.
(t)     Representations and Warranties.
(i)    Tenant represents and warrants to, and covenants with, Landlord that
neither Tenant nor, to its knowledge, any of its Affiliates currently are, or
shall be at any time during the Term hereof, in violation of any laws relating
to terrorism or money laundering (collectively, the “Anti-Terrorism Laws”),
including without limitation Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(the “Executive Order”) and/or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Public Law 107-56) (the “USA Patriot Act”).
(ii)    Tenant covenants with Landlord that Tenant shall not be during the Term
hereof a “Prohibited Person,” which is defined as follows: (A) a person or
entity that is listed in the Annex to, or is otherwise subject to, the
provisions of the Executive Order; (B) a person or entity owned or controlled
by, or acting for or on behalf of, any person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, the Executive Order; (C)
a person or entity with whom Landlord is prohibited from dealing with or
otherwise engaging in any transaction by any Anti-Terrorism Law, including
without limitation the Executive Order and the USA Patriot Act; (D) a person or
entity who commits, threatens or conspires to commit or support “terrorism” as




--------------------------------------------------------------------------------




defined in Section 3(d) of the Executive Order; (E) a person or entity that is
named as a “specially designated national and blocked person” on the then-most
current list published by the U.S. Treasury Department Office of Foreign Assets
Control at its official website,
http://www.treas.gov/offices/eotffc/ofac/sdn/t11sdn.pdf, or at any replacement
website or other replacement official publication of such list; and (F) a person
or entity who is affiliated with a person or entity listed in items (A) through
(E), above.
(iii)    At any time and from time-to-time during the Term, Tenant shall deliver
to Landlord, within ten (10) days after receipt of a written request therefor, a
written certification or such other evidence reasonably acceptable to Landlord
evidencing and confirming Tenant’s compliance with this Section 26(t).
(u) Confidentiality. Tenant acknowledges that the terms and conditions of this
Lease are to remain confidential for Landlord’s benefit, and may not be
disclosed by Tenant to anyone, by any manner or means, directly or indirectly,
without Landlord’s prior written consent. The consent by Landlord to any
disclosures shall not be deemed to be a waiver on the part of Landlord of any
prohibition against any future disclosure.
(v) Authority. Tenant (if a corporation, partnership or other business entity)
hereby represents and warrants to Landlord that Tenant is a duly formed and
existing entity qualified to do business in the state in which the Premises are
located, that Tenant has full right and authority to execute and deliver this
Lease, and that each person signing on behalf of Tenant is authorized to do so.
(w) Usufruct. This Lease creates only a usufruct and no estate in land shall be
deemed to have passed to Tenant by reason hereof.
(x) Adjacent Excavation. If an excavation shall be made upon land adjacent to
the Building, or shall be authorized to be made, Tenant shall afford the person
causing (or authorized to cause) such excavation access to the Premises for the
purpose of doing such work as said person shall deem necessary to preserve or
protect the Building or any portion thereof from injury or damage and to support
the same by proper foundation, in all events without any claim for damages or
indemnity against Landlord or diminution or abatement of Rent.
(y)    On-Site Refueling. If Tenant uses any generators, forklifts, trucks or
other vehicles or equipment at the Premises or Project and desires to refuel
same, then prior to the commencement of any such refueling, Tenant shall comply
with the provisions set forth in this Subsection 26(y). In no event shall any
refueling occur outside and/or upon the Premises without Landlord’s prior
written consent, which consent may be withheld in Landlord’s sole discretion.
Tenant hereby covenants and agrees that it shall at all times comply with all
applicable federal, state, and local laws, ordinances, rules and regulations,
all court orders, governmental directives, and governmental orders and all
interpretations of the foregoing, pertaining to secondary containment for fuel
storage, distribution or transfer facilities (including without limitation the
refueling of vehicles, equipment, generators, or other portable refueling
operations), including but not limited to the Spill Prevention, Control, and
Countermeasure Plan requirements contained in 40 CFR Part 112 (“SPCC”).




--------------------------------------------------------------------------------




(i)    Tenant shall obtain and maintain, in addition to the insurance coverages
required in Section 11(a), environmental clean-up and liability insurance in
amounts of no less than $2,000,000 per occurrence and pollution liability
insurance in amounts of no less than $2,000,000 per occurrence, naming Landlord,
Landlord’s property management company and Invesco as an additional insured and
otherwise complying with the requirements of Section 11(a). The foregoing
coverages are in addition to the coverages required by any contractors or
subcontractors performing work at the Project, as more particularly described in
Section 8(b)(iii). A copy of the certificates of insurance shall be provided to
Landlord prior to commencement of any refueling activities.
(ii)    Tenant shall provide Landlord with a formal Spill Management Plan (the
“SMP”) for Landlord’s review and written approval. Such SMP must include at a
minimum: (a) the types and amounts of fuel that will be used and/or stored at
the Premises and Project; (b) the types and number of equipment and/or vehicles
that will be refueled; (c) the name(s) of the contractor(s) which will be
conducting the refueling and a copy of the contract with such contractor(s); (d)
an insurance certificate evidencing that each such contractor maintains, in
addition to the coverages described in Section 8(b)(iii), Contractors Pollution
Liability insurance on an occurrence basis, in amounts of no less than
$2,000,000 per occurrence, naming Tenant, Landlord, Landlord’s property
management company and Invesco as additional insureds; (e) the days and times
when such refueling will occur, and the location within the Premises or Project
designated for refueling activities; (f) a list of the containment supplies that
Tenant will have on-hand at all times; and (g) a contingency plan for spills.
Tenant shall make such changes to the SMP as may be required by Landlord. No
fueling activities shall occur until Landlord has approved Tenant’s SMP in
writing. Landlord’s approval of the SMP shall not be a representation or
warranty of Landlord that the SMP is adequate for any use or complies with the
SPCC or any other Law, but shall merely be the consent of Landlord thereto.
Tenant shall comply with, and shall cause each of its contractor’s to comply
with, the final SMP that has been approved by Landlord. Tenant shall immediately
notify Landlord in writing in the event of any spill at the Premises or Project
related to the activities of Tenant or its contractors.
(iii)    Fueling shall occur only over diesel resistive substrate (such as
concrete) with methods of controlling run-off in place should a release occur,
such control being in accordance with the SPCC and no less than the
Landlord-approved SMP. If refueling at the Premises or Project could jeopardize
or potentially invalidate a stormwater permit for the Premises or Project,
Tenant shall perform such work as may be required (including without limitation
installing curbing around fueling operations at Tenant’s cost, in a location and
in accordance with plans approved in advance in writing by Landlord), such that
there is no adverse effect to such permit and said permit remains valid and in
good standing.
(iv)    Any and all obligations (including removal and remedial actions),
losses, claims, suits, judgments, liabilities, penalties, damages (including
consequential and punitive damages), costs and expenses (including reasonable
attorneys’ and consultants’ fees and expenses) of any kind or nature whatsoever
that may at any time be incurred by, imposed on or asserted against Landlord or
the Indemnitees in connection with refueling




--------------------------------------------------------------------------------




operations at the Premises or Project shall be deemed Hazardous Materials
Indemnified Matters, as defined in Section 25(f).
(y) List of Exhibits. All exhibits and attachments attached hereto are
incorporated herein by this reference.
Exhibit A -    Outline of Premises
Exhibit B -    Description of the Land
Exhibit C -    Additional Rent, Taxes and Insurance
Exhibit D -    Tenant Finish-Work
Exhibit E -    Building Rules and Regulations
Exhibit F -    Form of Confirmation of Commencement Date Letter
Exhibit G -    Form of Tenant Estoppel Certificate
Exhibit H -    Renewal Option
Exhibit I -    Right of First Refusal
Exhibit I-1-    Refusal Space
Exhibit J -    Right of First Offer
Exhibit K -     Rent Abatement Provisions
Exhibit L -     SNDA


LANDLORD AND TENANT EXPRESSLY DISCLAIM ANY IMPLIED WARRANTY THAT THE PREMISES
ARE SUITABLE FOR TENANT’S INTENDED COMMERCIAL PURPOSE, AND, EXCEPT AS MAY BE
EXPRESSLY PROVIDED HEREIN, TENANT’S OBLIGATION TO PAY RENT HEREUNDER IS NOT
DEPENDENT UPON THE CONDITION OF THE PREMISES OR THE PERFORMANCE BY LANDLORD OF
ITS OBLIGATIONS HEREUNDER, AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
TENANT SHALL CONTINUE TO PAY THE RENT, WITHOUT ABATEMENT, DEMAND, SETOFF OR
DEDUCTION, EXCEPT AS EXPRESSLY PERMITTED HEREUNDER, NOTWITHSTANDING ANY BREACH
BY LANDLORD OF ITS DUTIES OR OBLIGATIONS HEREUNDER, WHETHER EXPRESS OR IMPLIED.




--------------------------------------------------------------------------------






This Lease is executed on the respective dates set forth below, but for
reference purposes, this Lease shall be dated as of the date first above
written. If the execution date is left blank, this Lease shall be deemed
executed as of the date first written above.
LANDLORD:
Peachtree II and III, L.L.C., a Georgia limited liability company





By: /s/ Traci Tomas    
Name: Traci Tomas    
Title: Vice President    

Execution Date: July 18, 2013    
TENANT:
MDA HOLDINGS, INC.,
a Delaware corporation



By: /s/ James E. Ginter

Name: James E. Ginter    
Title: President    
Execution Date: July 18, 2013    







--------------------------------------------------------------------------------




EXHIBIT A
OUTLINE OF PREMISES




--------------------------------------------------------------------------------




[a4775pibmdaleasefinal_image4.jpg]






--------------------------------------------------------------------------------




EXHIBIT B
DESCRIPTION OF THE LAND






--------------------------------------------------------------------------------




[a4775pibmdaleasefinal_image3.jpg]




--------------------------------------------------------------------------------




[a4775pibmdaleasefinal_image2.jpg]




--------------------------------------------------------------------------------




[a4775pibmdaleasefinal_image1.jpg]






--------------------------------------------------------------------------------




EXHIBIT C
ADDITIONAL RENT, TAXES, AND INSURANCE
1.    Additional Rent. During the Term, Tenant shall pay to Landlord Tenant’s
Proportionate Share of the annual Operating Costs (defined below) in the Project
(“Additional Rent”). Landlord may make a good faith estimate of the Additional
Rent to be due by Tenant for any calendar year or part thereof during the Term.
During each calendar year or partial calendar year of the Term, Tenant shall pay
to Landlord, in advance concurrently with each monthly installment of Base Rent,
an amount equal to the estimated Additional Rent for such calendar year or part
thereof divided by the number of months therein. From time to time, Landlord may
estimate and re-estimate the Additional Rent to be due by Tenant and deliver a
copy of the estimate or re-estimate to Tenant. Thereafter, the monthly
installments of Additional Rent payable by Tenant shall be appropriately
adjusted in accordance with the estimations so that, by the end of the calendar
year in question, Tenant shall have paid all of the Additional Rent as estimated
by Landlord. Any amounts paid based on such an estimate shall be subject to
adjustment as herein provided when actual Operating Costs are available for each
calendar year.
2.    Operating Costs. The term “Operating Costs” shall mean all expenses and
disbursements (subject to the limitations set forth below) that Landlord incurs
in connection with the ownership, operation, and maintenance of the Project or
Complex, as applicable, determined in accordance with sound accounting
principles consistently applied, including the following costs: (a) wages and
salaries of all on-site employees engaged in the management, operation,
maintenance, repair or security of the Project or Complex, as applicable
(together with Landlord’s reasonable allocation of expenses of off-site
employees who perform a portion of their services in connection with the
operation, maintenance or security of the Project or Complex, as applicable),
including taxes, insurance and benefits relating thereto; provided, that in no
event shall Operating Expenses for purposes of this Lease include wages and/or
benefits attributable to personnel above the level of Building Manager or
Building Engineer; (b) all supplies and materials used in the operation,
maintenance, repair, replacement, and security of the Project or Complex, as
applicable; (c) costs for improvements made to the Project or Complex, as
applicable which, although capital in nature, are (i) expected to reduce the
normal operating costs (including all utility costs) of the Project or Complex,
as applicable, as amortized using a commercially reasonable interest rate over
the time period reasonably estimated by Landlord to recover the costs thereof
taking into consideration the anticipated cost savings, as determined by
Landlord using its good faith, commercially reasonable judgment, as well as (ii)
capital improvements made in order to comply with any Law hereafter promulgated
by any governmental authority or any interpretation hereafter rendered with
respect to any Law existing on the date of the Lease, as amortized using a
commercially reasonable interest rate over the useful economic life of such
improvements as determined by Landlord in its reasonable discretion; (d) cost of
all utilities; (e) repairs, replacements, and general maintenance of the Project
or Complex, as applicable; (f) fair market rental and other costs with respect
to the management office for the Building or Complex, if any; and (g) service,
maintenance and management contracts with independent contractors for the
operation, maintenance, management, repair, replacement, or security of the
Project or Complex, as applicable, provided that management fees will not exceed
four percent (4%) of the gross rentals paid to Landlord by all tenants of the
Complex. If the Building is part of a Complex, Operating Costs may be prorated
among the Project and the other buildings of the Complex, as reasonably
determined by Landlord.
Operating Costs shall not include costs for: (1) repair, replacements and
general maintenance paid by proceeds of insurance or by Tenant or other third
parties; (2) interest, amortization or other payments on loans to Landlord;
(3) depreciation, amortization and interest payments, except as set forth above;
(4) leasing commissions; (5) legal expenses for services, other than those that
benefit the Project or Complex tenants, as applicable (e.g., tax disputes);
(6) renovating or otherwise improving leased premises of the Project or Complex,
as applicable or vacant space in the Project or Complex, as applicable;
(7) Taxes and Insurance which are paid separately pursuant to Sections 3 and 4
below; (8) federal income taxes imposed on or measured by the income of Landlord
from the operation of the Project or Complex, as applicable; (9) capital
improvements made to the Project or Complex, as applicable, other than capital
improvements described in Section 2 of this Exhibit and except for items which
are generally considered maintenance and repair items, such as painting of
Common Areas, and the like; (10) the cost of installing, operating and
maintaining any specialty service, such as daycare, cafeteria, athletic or
recreational club; (11) the cost of correcting defects in the construction of
the Building or in the Building Systems; (12) salaries of officers and
executives of Landlord; (13) the






--------------------------------------------------------------------------------




cost of any work or service performed for any tenant of the Building (other than
Tenant) to a materially greater extent or in a materially more favorable manner
than that furnished generally to the tenants and other occupants (including
Tenant); (14) hazardous materials remediation costs; (15) management fees
charged for the management of the Building in excess of four percent (4%); (16)
the cost of (including increased real estate taxes and other operating expenses
related to) any additions to the Building after the original construction; (17)
the cost of any repairs, alterations, additions, changes, replacements and other
items which are made in order to prepare for a new tenant's occupancy, including
permit, license and inspection costs; (18) the cost of any repair in accordance
with the casualty and condemnation sections of this Lease; (19) any advertising
or promotional expenses; (20) any costs included in Operating Costs representing
an amount paid to an entity related to Landlord which is in excess of the amount
which would have been paid in the absence of such relationship; (21) any
expenses for repairs or maintenance which would have been covered by warranties
and service contracts in existence on the Commencement Date; (22) any costs of
painting, renovating, or decorating of any leased premises in the Building; (23)
charges (including applicable taxes) for electricity, steam and other utilities
for which Landlord is entitled to reimbursement from any tenant; (24) interest
and penalties due to late payment of any amounts owed by Landlord, except such
as may be incurred as a result of Tenant’s failure to timely pay its portion of
such amounts or as a result of Landlord’s contesting such amounts in good faith;
(25) costs related to the existence and maintenance of Landlord as a legal
entity, except to the extent attributable to the operation and management of the
Project or Complex, as applicable; (26) the cost of correcting latent defects in
the Building, latent defects in the Premises which are disclosed to Landlord
within one (1) year after the Commencement Date, and defects in base building
construction for the Building, the Building Systems, the Parking Area, and other
Common Areas; (27) the cost of any work or service performed for any tenant
(including Tenant) at such tenant's cost, (28) any ground lease rental; (29) any
inducement or “sign-up” payments paid to tenants for signing new leases in the
Building (or for the exercise of options under existing leases); (30) any
compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord and/or all fees paid to any parking facility
operator (on or off site); (31) costs of any electric power used by any tenant
in the Building in excess of the Building‑standard amount; (32) costs incurred
in connection with upgrading the Building to comply with disability, life, fire
and safety codes, ordinances, statutes, or other laws in effect as in effect on
the Commencement Date, including, without limitation, the ADA, and penalties or
damages incurred due to such non‑compliance; (33) costs of any disputes between
Landlord and its employees, Building management, or Tenant (or any other
tenants); (34) any penalties, fines, costs, or interest resulting from the
negligence or willful misconduct of Landlord or its agents, contractors, or
employees, or resulting from the late payment of any operating expense or other
cost or expense related to the Property, including mortgages, ground leases,
equipment leases or other financing; (35) any fees, dues, voluntary
contributions or similar expenses for political, charitable, civic, industry
association or similar organizations; (36) costs for acquisition of any
sculptures, paintings, or other objects of art, whether for interior or exterior
use; (37) costs associated with the operation of the business of the partnership
or entity which constitutes Landlord as the same are distinguished from the
costs of operation of the Building, including partnership accounting and legal
matters, (38) expenses incurred in removing any ex-tenant’s property from the
Building; (39) any “validated” parking for any entity; (40) any “above‑standard”
cleaning, including, but not limited to construction cleanup or special
cleanings associated with parties/events and specific tenant requirements in
excess of service provided to Tenant, including related trash collection,
removal, hauling and dumping; (41) any reserves for equipment or capital
replacement; (42) any bad debt losses or rental losses, or reserves for bad debt
or rental losses; or (43) any other operating expenses, which, in accordance
with generally accepted accounting principles, consistently applied, would not
normally be treated as Operating Expenses by comparable landlords of comparable
buildings.
Increases in Operating Costs shall, with the exception of utility charges,
security expenses, the cost of complying with governmental requirements, and any
other uncontrollable expenses, be limited to a per year cumulative increase of
five percent (5%), compounded annually. Increases in utility charges, security
expenses, the cost of complying with governmental requirements, and any other
uncontrollable expenses, shall not be subject to any limit or “cap.”


Landlord shall not collect or be entitled to collect Operating Costs from all of
its tenants in an amount which is in excess of one hundred percent (100%) of the
Operating Costs actually paid by Landlord in connection with the operation of
the Project. All assessments and premiums which are not specifically charged to
Tenant because of what Tenant has done, which can be paid by Landlord in
installments, shall be paid by Landlord in the maximum number of installments
permitted by law if requested by Tenant and not included as Operating Costs
except in the year in which






--------------------------------------------------------------------------------




the assessment or premium installment is actually paid; provided, however, that
if the prevailing practice in comparable buildings is to pay such assessments or
premiums on an earlier basis, and Landlord pays on such basis, such assessments
or premiums shall be included in Operating Costs as paid by Landlord.


Within one hundred twenty (120) days (the “Audit Election Period”) after
Landlord furnishes to Tenant the Operating Costs, Tax and Insurance Statement
for any calendar year, Tenant may, at its expense during Landlord’s normal
business hours, elect to audit Landlord’s Operating Costs, Taxes and Insurance
for such calendar year only, subject to the following conditions: (1) there is
no uncured Event of Default under this Lease; (2) the audit shall be prepared by
an independent certified public accounting firm of recognized national standing;
(3) in no event shall any audit be performed by a firm retained on a
“contingency fee” basis; (4) the audit shall commence within thirty (30) days
after Landlord makes Landlord’s books and records available to Tenant’s auditor
and shall conclude within sixty (60) days after commencement; (5) the audit
shall be conducted where Landlord maintains its books and records and shall not
unreasonably interfere with the conduct of Landlord’s business; and (6) Tenant
and its accounting firm shall treat any audit in a confidential manner and shall
each execute Landlord’s confidentiality agreement for Landlord’s benefit prior
to commencing the audit. Tenant shall deliver a copy of such audit to Landlord
within five (5) business days of receipt by Tenant. Notwithstanding the
foregoing, Tenant shall have no right to conduct an audit if Landlord furnishes
to Tenant an audit report for the calendar year in question prepared by an
independent certified public accounting firm of recognized national standing
(whether originally prepared for Landlord or another party). This paragraph
shall not be construed to limit, suspend, or abate Tenant’s obligation to pay
Rent when due, including estimated Operating Costs, Taxes and Insurance. After
verification, Landlord shall credit any overpayment determined by the audit
report against the next Rent due and owing by Tenant or, if no further Rent is
due, refund such overpayment directly to Tenant within thirty (30) days of
determination. Likewise, Tenant shall pay Landlord any underpayment determined
by the audit report within thirty (30) days of determination. The foregoing
obligations shall survive the expiration or earlier termination of the Lease. If
Tenant does not give written notice of its election to audit during the Audit
Election Period, Landlord’s Operating Costs, Taxes and Insurance for the
applicable calendar year shall be deemed approved for all purposes, and Tenant
shall have no further right to review or contest the same. If the audit proves
that Landlord's calculation of Operating Costs, Taxes and Insurance for the
calendar year under inspection was overstated by more than five percent (5%) in
the aggregate, then, after verification, Landlord shall pay Tenant's actual
reasonable out-of-pocket audit and inspection fees applicable to the review of
said calendar year statement within thirty (30) days after receipt of Tenant's
invoice therefor.


3.    Taxes. Tenant shall also pay Tenant’s Proportionate Share of Taxes for
each year and partial year falling within the Term. Tenant shall pay Tenant’s
Proportionate Share of Taxes in the same manner as provided above for Tenant’s
Proportionate Share of Operating Costs. “Taxes” shall mean taxes, assessments,
and governmental charges or fees whether federal, state, county or municipal,
and whether they be by taxing districts or authorities presently taxing or by
others, subsequently created or otherwise, and any other taxes and assessments
(including non-governmental assessments for common charges under a restrictive
covenant or other private agreement that are not treated as part of Operating
Costs) now or hereafter attributable to the Project or Complex, as applicable
(or its operation), excluding, however, (1) penalties and interest thereon; (2)
any excess profits tax (based on the profit landlord makes from the Building
through rent an other charges), franchise tax (imposed on Landlord allowing the
entity to do business), gift tax (imposed on landlord as a gift giver), capital
stock taxes, inheritance or succession tax (based on inherited assets), estate
taxes, federal and state taxes on income, and other taxes to the extent
applicable to Landlord’s general or net income, but not excluding business
license fees (if the present method of taxation changes so that in lieu of or in
addition to the whole or any part of any Taxes, there is levied on Landlord a
capital tax directly on the rents received therefrom or a franchise tax,
assessment, or charge based, in whole or in part, upon such rents for the
Project or Complex, as applicable, then all such taxes, assessments, or charges,
or the part thereof so based, shall be deemed to be included within the term
“Taxes” for purposes hereof); (3) real estate taxes allocable to the tenant
improvements of Tenant or other tenants or occupants in the Building or Common
Area which are over and above the Landlord’s standard tenant improvement
allowance; (4) capital gains taxes, and (5) payroll taxes. Taxes shall include
the costs of consultants retained in an effort to lower taxes and all costs
incurred in disputing any taxes or in seeking to lower the tax valuation of the
Project. For property tax purposes, to the extent allowed by Law, Tenant waives
all rights to protest or appeal the appraised value of the Premises, as well as
the Project and Complex, and all rights to receive notices of reappraisement.






--------------------------------------------------------------------------------




4.    Insurance. Tenant shall pay its Proportionate Share of Insurance for each
year and partial year falling within the Term. Tenant shall pay its
Proportionate Share of Insurance in the same manner as provided above for
Tenant’s Proportionate Share of Operating Costs. “Insurance” shall mean
property, liability and other insurance coverages carried by Landlord, including
without limitation deductibles and risk retention programs and an allocation of
a portion of the cost of blanket insurance policies maintained by Landlord
and/or its Affiliates with respect to the Project.
5.    Operating Costs and Tax and Insurance Statement. By May 1 of each calendar
year, or as soon thereafter as reasonably practicable, Landlord shall furnish to
Tenant a statement of Operating Costs for the previous year, adjusted as
provided in Section 6 of this Exhibit, and of the Taxes and Insurance for the
previous year (the “Operating Costs, Tax and Insurance Statement”). If Tenant’s
estimated payments of Operating Costs or Taxes or Insurance under this Exhibit C
for the year covered by the Operating Costs, Tax and Insurance Statement exceed
Tenant’s share of such items as indicated in the Operating Costs, Tax and
Insurance Statement, then Landlord shall promptly credit or reimburse Tenant for
such excess; likewise, if Tenant’s estimated payments of Operating Costs, Taxes
or Insurance under this Exhibit C for such year are less than Tenant’s share of
such items as indicated in the Operating Costs, Tax and Insurance Statement,
then Tenant shall promptly pay Landlord such deficiency, notwithstanding that
the Term has expired and Tenant has vacated the Premises.
6.    Gross-Up. With respect to any calendar year or partial calendar year in
which the Building or Complex, as applicable, is not occupied to the extent of
one hundred percent (100%) of the rentable area thereof, or Landlord is not
supplying services to one hundred percent (100%) of the rentable area thereof,
the Operating Costs for such period shall, for the purposes hereof, be increased
to the amount which would have been incurred had the Building or Complex, as
applicable, been occupied to the extent of one hundred percent (100%) of the
rentable area thereof and Landlord had been supplying services to one hundred
percent (100%) of the rentable area thereof.










--------------------------------------------------------------------------------




EXHIBIT D
TENANT FINISH-WORK: ALLOWANCE
(Tenant Performs the Work)
1.    Acceptance of Premises. Except as set forth in this Exhibit, Tenant
accepts the Premises in their “AS-IS” condition on the date that this Lease is
entered into. Landlord shall be responsible for all non-compliant code
violations for base building and adjacent tenant spaces that impact Tenant for
obtaining a permit for construction inspections or a certificate of occupancy.
2.    Space Plans.
(a)    Preparation and Delivery. Tenant acknowledges that Tenant has met with
Hendrick, Inc. (the “Architect”) to discuss the nature and extent of all
improvements that Tenant proposes to install in the Premises and, at such
meeting, provided the Architect with all necessary data and information needed
by the Architect to prepare initial space plans. Landlord has delivered to
Tenant a space plan prepared by the Architect depicting improvements to be
installed in the Premises (the “Space Plans”).
(c)    Test-Fit.    Landlord has previously had a test-fit for the Premises
prepared by the Architect for a fee of $.12 per square feet, which amount will
be paid by the Landlord outside of the Construction Allowance.
3.    Working Drawings.
(a)    Preparation and Delivery. On or before the date which is sixty (60) days
following the date on which the Space Plans are approved by Tenant and Landlord,
Tenant shall cause to be prepared final working drawings of all improvements to
be installed in the Premises and deliver the same to Landlord for its review and
approval (which approval shall not be unreasonably withheld, delayed or
conditioned). Such working drawings shall be prepared by Hendrick, Inc., or
another independent design consultant selected by Tenant (whose fee shall be
included in the Total Construction Costs [defined below]).
(b)    Approval Process. Landlord shall notify Tenant, in writing, whether it
approves of the submitted working drawings within five (5) Business Days after
Tenant’s submission thereof. If Landlord disapproves of such working drawings,
then Landlord shall notify Tenant thereof specifying in reasonable detail the
reasons for such disapproval, in which case Tenant shall, within five (5)
Business Days after such notice, revise such working drawings in accordance with
Landlord’s objections and submit the revised working drawings to Landlord for
its review and approval. Landlord shall notify Tenant in writing whether it
approves of the resubmitted working drawings within two (2) Business Days after
its receipt thereof. This process shall be repeated until the working drawings
have been finally approved by Landlord and Tenant. If Landlord fails to notify
Tenant that it disapproves of the initial working drawings within five (5)
Business Days (or, in the case of resubmitted working drawings, within two (2)
Business Days) after the submission thereof, then Landlord shall be deemed to
have approved the working drawings in question.
(c)    Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s Structure or any of the Building’s
Systems, then the working drawings pertaining thereto must be approved by
Landlord. Landlord’s approval of such working drawings shall not be unreasonably
withheld, conditioned or delayed, provided that (1) they comply with all Laws,
(2) the improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s Structure or the Building’s Systems
(including the Building’s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the Building’s Common Areas or
elevator lobby areas (if any), (3) such working drawings are sufficiently
detailed to allow construction of the improvements in a good and workmanlike
manner, and (4) the improvements depicted thereon conform to the rules and
regulations promulgated from time to time by Landlord for the construction of
tenant improvements (a copy of which has been delivered to Tenant). As used
herein, “Working Drawings” shall mean the final working drawings approved by
Landlord and Tenant, as amended from time to time by any approved changes








--------------------------------------------------------------------------------




thereto, and “Work” shall mean all improvements to be constructed in accordance
with and as indicated on the Working Drawings, together with any work required
by governmental authorities to be made to other areas of the Building as a
result of the improvements indicated by the Working Drawings. Landlord’s
approval of the Working Drawings shall not be a representation or warranty of
Landlord that such drawings are adequate for any use or comply with any Law, but
shall merely be the consent of Landlord thereto. Tenant shall, at Landlord’s
request, sign the Working Drawings to evidence its review and approval thereof.
After the Working Drawings have been approved, Tenant shall cause the Work to be
performed in substantial accordance with the Working Drawings.
4.    Bidding of Work. Prior to commencing the Work, Tenant shall competitively
bid the Work to four (4) independent contractors each approved by both Tenant
and Landlord. Contractor list shall include the Leapley Construction, KR Witwer,
CA South and Structor Group.
5.    Definitions. As used herein, a “Landlord Delay Day” shall mean each day of
delay in the performance of the Work that occurs as a result of (a) Landlord’s
failure to timely deliver or approve any required documentation such as the
Space Plans or Working Drawings, (b) Landlord’s failure to timely furnish any
information or deliver or approve any required documents such as the Space
Plans, Working Drawings (whether preliminary, interim revisions or final) (c)
Landlord’s failure, on more than one (1) occasion, to have an authorized
representative (that may change from time to time) attend any meeting with
Tenant, the Architect, any design professional, or any contractor, or their
respective employees or representatives, as may be required or scheduled
hereunder or otherwise necessary in connection with the preparation or
completion of any construction documents, such as the Space Plans, Working
Drawings, or in connection with the performance of the Work, provided Landlord
is notified at least forty-eight (48) hours in advance of meeting. Any Landlord
Delay Day that delays Tenant’s commencement shall result in day for day
abatement of rent until such time as Tenant is able to commence the Lease. As
used herein “Substantial Completion,” “Substantially Completed,” and any
derivations thereof mean the Work in the Premises has been performed in
substantial accordance with the Working Drawings (other than any details of
construction, mechanical adjustment or other similar matter, the non-completion
of which does not materially interfere with Tenant’s use or occupancy of the
Premises) and Tenant has received a temporary certificate of occupancy or a
certificate of occupancy.
6.    Excess Costs. The entire cost of performing the Work (including design and
engineering of the Work and preparation of the Working Drawings, costs of
construction labor and materials, including, but not limited to voice and data
cabling, security and audio visual, general tenant signage and the construction
supervision fee referenced in Section 8 of this Exhibit, all of which costs are
herein collectively called the “Total Construction Costs”) in excess of the
Construction Allowance (hereinafter defined) shall be paid by Tenant. Upon
approval of the Working Drawings and selection of a contractor, Tenant shall, no
later than two (2) Business Days thereafter, (a) execute a work order agreement
prepared by Landlord which identifies such drawings and itemizes the Total
Construction Costs and sets forth the Construction Allowance, and (b) pay to
Landlord fifty percent (50%) of the amount by which Total Construction Costs
exceed the Construction Allowance. Upon Substantial Completion of the Work,
Tenant shall pay to Landlord, within thirty (30) days of receipt of an invoice,
an amount equal to the Total Construction Costs (as adjusted for any approved
changes to the Work), less (1) the amount of the advance payment already made by
Tenant, and (2) the amount of the Construction Allowance. In the event of
default of payment of such excess costs, Landlord (in addition to all other
remedies) shall have the same rights as for an Event of Default under the Lease.
7.    Construction Allowance; Moving Allowance. Landlord shall provide to Tenant
a construction allowance not to exceed $35.00 per rentable square foot in the
Premises (the “Construction Allowance”) to be applied toward the Total
Construction Costs, as adjusted for any changes to the Work. The Construction
Allowance shall not be disbursed to Tenant in cash, but shall be applied by
Landlord to the payment of the Total Construction Costs, if, as, and when the
cost of the Work is actually incurred and paid by Landlord. The Construction
Allowance must be used within twelve (12) months following the Commencement Date
or shall be deemed forfeited with no further obligation by Landlord with respect
thereto, unless otherwise agreed to in writing by Landlord and Tenant. In
addition, any unused balance of the Construction Allowance up to $5.00 per
rentable square foot of the Premises (the “Moving Allowance”) may be used
towards any and all reasonable relocation costs to the Premises (including costs
and/or purchase of moving, cabling, wiring, furniture, equipment, telephony,
project management, related consultants/vendors and other office installations).
The Construction Allowance, Moving Allowance or the applicable portions thereof
shall be paid by








--------------------------------------------------------------------------------




Landlord to Tenant or to Tenant’s vendors or contractors within thirty (30) days
of Landlord’s receipt of the invoices. 10.    
8.     Construction Management. Tenant or its Affiliate or agent shall supervise
the Work and manage the construction contract. Upon receipt of invoices from
Tenant or its Affiliate or agent, Landlord shall make disbursements required to
be made to the contractor. Landlord’s Representative or designated agent will
act as a liaison between the contractor and Tenant or its Affiliate or agent and
coordinate the relationship between the Work, the Building and the Building’s
Systems. In consideration for Landlord’s construction supervision services,
Tenant shall pay to Landlord a construction supervision fee equal to one and
one-half percent (1.5%) of the General Construction Contract Sum (excluding the
construction supervision and consultant fee).
9.    Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:
Landlord’s Representative:
Traci Tomas, Vice President

Peachtree II and III, LLC
C/O Continental Property Group
1907 Wayzata Blvd, Suite 250
Wayzata, MN 55391
Telephone: 952-473-1700
Telecopy: 952-473-2700
Email: ttomas@leasespace.com


Tenant’s Representative:

    
    


c/o

    
    
Telephone:    
Telecopy:    

13.    Miscellaneous. To the extent not inconsistent with this Exhibit, Sections
7(a) and 20 of this Lease shall govern the performance of the Work and
Landlord’s and Tenant’s respective rights and obligations regarding the
improvements installed pursuant thereto.










--------------------------------------------------------------------------------




EXHIBIT E
BUILDING RULES AND REGULATIONS
The following rules and regulations shall apply to the Premises, the Building,
the parking garage associated therewith, and the appurtenances thereto:
1.
Smoking is prohibited in the Premises, the main lobby, public corridors,
elevators and elevator lobbies, stairwells, restrooms, and other common areas
within the Building.



2.
Landlord reserves the right to close and keep locked all entrance and exit doors
of the Building during the hours which are not Normal Business Hours. When
departing after the Building’s Normal Business Hours, Tenant and its employees,
agents, and invitees must ensure that the doors to the Building and the Premises
are securely closed and locked. Requests to the Landlord, for access to the
Building or any part thereof when it is locked, may be refused unless the person
seeking access has arranged in advance for access or admission into the Building
or any part thereof. Landlord and its agents shall not be liable for damages for
any error concerning the admission to, or the exclusion from, the Building of
any person.



3.
Landlord agrees to furnish Tenant two keys for each keyed door located within
the Premises without charge. If the Building entrance and/or the primary
entrance to the Premises is accessed with either a pass key or key card,
Landlord agrees to furnish Tenant two pass keys or key cards, as the case may
be, per 1,000 square feet of leased space. Any additional pass keys or key cards
required by Tenant must be obtained from Landlord at a reasonable cost to be
established by Landlord. Tenant shall not alter any lock or install any new or
additional locks or bolts on any doors or windows of the Premises without
obtaining Landlord’s prior written consent, which consent Landlord shall not
unreasonably withhold, condition or delay. All keys and key cards to Premises
shall be surrendered to Landlord upon termination of this Lease.



4.
All contractors and installation technicians shall comply with Landlord’s rules
and regulations pertaining to construction and installation. This provision
shall apply to all work performed on or about the Premises, Building, Project or
Complex, including installation of telephones, computer wiring, electrical
devices and attachments, and installations of any nature affecting floors,
walls, woodwork, trim, windows, ceilings, and equipment, or any other physical
portion of the Premises, Building, Project or Complex.



5.
No signaling or telephonic devices, including antennae and satellite dishes, or
other wires, cabling and instruments or devices shall be installed on the
exterior walls of the Premises, Building, Project or Complex without the prior
written consent of Landlord, which consent Landlord shall not unreasonably
withhold, condition or delay. No advertising banners or balloons or any other
items which require fastening to the exterior walls of the Premises, Building,
Project or Complex are permitted without the prior written consent of Landlord,
which consent Landlord shall not unreasonably withhold, condition or delay.
Mechanical equipment, utility meters, and/or storage tanks will not be placed in
or on the Premises,







--------------------------------------------------------------------------------




Building, Project or Complex without Landlord’s prior written approval, which
approval Landlord shall not unreasonably withhold, condition or delay.


6.
Tenant shall not overload the floor of the Premises; safes and other heavy
articles shall be placed by Tenant only in such manner and location as may be
specified in writing by Landlord, and any damage done to the Building or
Premises from overloading a floor, or injury to persons in moving safes or other
heavy articles in or out of the Building or Premises, shall be paid for by
Tenant.



7.
No furniture, freight, or equipment of any kind, other than those delivered by
messenger and express type services, may be brought into or out of the Building
without prior notice to, and consent from, the Landlord, which consent Landlord
shall not unreasonably withhold, condition or delay. All moving activity into or
out of the Building must be scheduled with the Landlord and done only in the
manner, and restricted to the hours, reasonably designated by Landlord. All such
movement shall be under supervision of Landlord and carried out in a manner that
shall comply with Landlord’s rules and regulations. Tenant assumes, and shall
indemnify Landlord against all loss, liability, cost, expense, risk or claim of
damage or injury to persons and properties arising in connection with any said
movement. All hand trucks used in the Building must be equipped with rubber
tires and side guards. The only elevator on which heavy and/or large deliveries
can be utilized is the freight elevator. If the Building does not provide a
freight elevator, passenger elevators may be used with Landlord’s approval, and
given at least 24 hours’ notice so that proper protection can be put in place.



8.
Tenant shall not use any method of heating or air-conditioning, other than that
supplied by Landlord, without Landlord’s prior written consent, which consent
Landlord shall not unreasonably withhold, condition or delay. Space heaters are
an electrical fire hazard and are not to be used in Tenant’s Premises.



9.
No cooking shall be done or permitted on the Premises, except that Underwriters’
Laboratory (UL)-approved equipment and microwave ovens may be used in the
Premises for heating food and brewing coffee, tea, hot chocolate, and similar
beverages for employees and visitors. This use must be in accordance with all
applicable federal, state, and city laws, ordinances, rules, and regulations.
Tenant shall not use outdoor grills or cooking equipment, nor place picnic
tables, tents, sports equipment, etc. in or about the Premises, without the
prior written approval from Landlord.



10.
Tenant shall not, at any time, occupy any part of the Premises, the Building, or
the Property as sleeping or lodging quarters.



11.
No dogs, cats, fowl or other animals shall be brought into, or kept in or about
the Premises, the Building, or the Property, except for those animals utilized
to assist any persons with disabilities. Landlord should be notified in advance,
and in writing, if any such animals will be utilized on a regular basis.









--------------------------------------------------------------------------------




12.
Tenant and its employees and invitees, shall not disturb occupants of the
Building or the Property by the use of any radios, tape or CD players, or other
musical instruments, or the making of objectionable noises. The location of
office parties and functions shall be restricted to the Premises. Catering
services shall use the service entrance and the service elevator for deliveries.



13.
All canvassing, soliciting, and peddling in or about the Premises, the Building,
or the Property is prohibited. Tenant, Tenant’s employees, and Tenant’s agents
shall not loiter in or on the entrances, corridors, sidewalks, lobbies, halls,
stairways, elevators, or common areas, or disturb, solicit, or canvas any
occupant of the Premises, the Building, or the Property. Landlord reserves the
right to exclude or expel from the Property any person who, in Landlord’s
reasonable judgment, is under the influence of alcohol or drugs, or commits any
act in violation of any of these Rules and Regulations.



14.
The restrooms, urinals, wash bowls, and other apparatus shall not be used for
any purpose including, without limitation, drug testing, other than that for
which they were constructed, and no foreign substance of any kind shall be
thrown or poured into them. The expense of any breakage, stoppage, or damage
resulting from violation of this rule shall be borne by the tenant who caused,
or whose employees, agents, contractors, invitees, or licensees caused the
breakage, stoppage, or damage.



15.
None of the parking, plaza, recreation, or lawn areas, entries, passages, doors,
elevators, hallways, or stairways shall be blocked or obstructed; nor shall any
rubbish, litter, trash or material of any nature be placed, emptied or thrown
into these areas; nor shall these areas be used by Tenant’s agents, employees,
and/or invitees at any time for purposes which are inconsistent with their
designation by Landlord.



16.
No signs of any type or description shall be erected, placed, or painted in or
about the doors and windows, the building, or the grounds of the Project or
Complex or right-of-way of which the Premises are a part except those signs
submitted to Landlord in writing and approved by Landlord in writing, which
approval Landlord shall not unreasonably withhold, condition or delay, and which
signs are in conformance with the any protective covenants applicable to the
project of which the Building is a part. No covers or awnings over or outside of
the windows nor draperies or coverings hung inside the windows will be permitted
without Landlord’s prior written approval.



17.
Tenant and its employees, agents, and invitees shall park their vehicles only in
those parking areas designated by Landlord and entirely within the lines. All
directional signs, arrows, and posted speed limits must be observed. Bicycles,
motorcycles or other mobile devices shall not be allowed or placed anywhere on
the Property or in the Building, except within those areas so designated.
Parking is prohibited in areas not striped for parking, in aisles where “No
Parking” signs are posted, on ramps, in crosshatched areas, and in other areas
as may be designated by Landlord.









--------------------------------------------------------------------------------




18.
Tenant and its employees, agents, and invitees shall not leave any vehicle in a
state of disrepair, including, without limitation, flat tires, oil or damaging
fluid leaks, out-of-date inspection stickers or license plates, on the Property.
If Tenant or its employees, agents or invitees park their vehicles in areas
other than the designated parking areas or leave any vehicle in a state of
disrepair, Landlord, after ticketing the vehicle in violation, shall have the
right to remove such vehicle at its owner’s expense. No vehicle maintenance will
be done on the Property without the prior written consent of Landlord, which may
be withheld in its sole discretion.



19.
Tenant and its employees, agents, and invitees shall park their vehicles in
compliance with all parking rules and regulations, including any sticker or
other identification system established by Landlord. Parking stickers or other
forms of identification supplied by Landlord shall remain the property of
Landlord and are not transferable. Vehicles should be kept locked; any damage to
vehicles or persons is assumed by the vehicle’s owner or its driver.



20.
Employees of Landlord shall not be responsible to carry messages from or to
Tenant. Nor shall employees of Landlord contract with, or render free or paid
service to any Tenant or to any of Tenant’s agents, employees, or invitees which
service is not covered in this Lease, without prior written notice to Landlord,
which consent Landlord shall not unreasonably withhold, condition or delay.



21.
Tenant shall comply with all safety, fire protection, and evacuation procedures
and regulations established by Landlord or by any government agency. All
Christmas trees placed in the Tenant’s Premises must be fire-resistant
artificial trees. Any lighting attached to trees or decorations must be UL
approved and designated for the purpose being used. Installation of any
decorations that could be deemed potential fire hazards requires the prior
written approval of Landlord, which approval Landlord shall not unreasonably
withhold, condition or delay. Decorations placed outside of Tenant’s Premises
shall also require the prior approval of Landlord.



22.
No firearms are permitted in the Building, except firearms carried by licensed
Federal, State of Georgia or local personnel while on duty.



23.
Landlord reserves the right at any time, with reasonable advance notice to
Tenant, to change or rescind any one or more of these Rules and Regulations or
to make any additional Rules and Regulations that, in Landlord’s judgment, may
be necessary for:



a.
The management, safety, care, protection, and cleanliness of the Premises,
Building, and Property;

b.
The operation thereof and the preservation of good order therein; and

c.
The protection and comfort of other occupants and tenants and their agents,
employees and invitees in the Premises, Building, and Property.









--------------------------------------------------------------------------------




Landlord may waive any one or more of these Rules and Regulations for the
benefit of any particular tenants. No waiver by Landlord shall be construed as a
waiver of those Rules and Regulations in favor of any other tenant, and no
waiver shall prevent Landlord from enforcing those rules and Regulations against
any other tenant of the Property. Tenant shall be considered to have read these
Rules and Regulations and to have agreed to abide by them as a condition of
Tenant’s occupancy of the Premises.










--------------------------------------------------------------------------------




EXHIBIT F
CONFIRMATION OF COMMENCEMENT DATE
______________, 2013
__________________________
__________________________
__________________________
__________________________
Re:    Lease Agreement (the “Lease”) dated _____________, 2012, between
Peachtree II and III, L.L.C., a Georgia limited liability company (“Landlord”),
and MDA HOLDINGS, INC., a Delaware corporation (“Tenant”). Capitalized terms
used herein but not defined shall be given the meanings assigned to them in the
Lease.
Ladies and Gentlemen:
Landlord and Tenant agree as follows:
1.    Condition of Premises. Tenant has accepted possession of the Premises
pursuant to the Lease. Any improvements required by the terms of the Lease to be
made by Landlord have been completed to the full and complete satisfaction of
Tenant in all respects except for the punchlist items described on Exhibit A
hereto (the “Punchlist Items”), and except for such Punchlist Items and any
latent defects to the Work identified in writing by Tenant to Landlord within
one (1) year from the Commencement Date, Landlord has fulfilled all of its
duties under the Lease with respect to such initial tenant improvements.
Furthermore, Tenant acknowledges that the Premises are suitable for the
Permitted Use.
2.    Commencement Date. The Commencement Date of the Lease is __________, 2013.
3.    Expiration Date. The Term is scheduled to expire on the last day of the
___ full calendar month of the Term, which date is ______________, 20__.
4.    Contact Person. Tenant’s contact person in the Premises is:
Attention:     
Telephone:    
Telecopy:    
5.    Ratification. Tenant hereby ratifies and confirms its obligations under
the Lease, and represents and warrants to Landlord that as of the date hereof it
has no defenses thereto. Additionally, Tenant further confirms and ratifies
that, as of the date hereof, (a) the Lease is and remains in good standing and
in full force and effect, and (b) Tenant has no claims, counterclaims, set-offs
or defenses against Landlord arising out of the Lease or in any way relating
thereto or arising out of any other transaction between Landlord and Tenant.
6.    Binding Effect; Governing Law. Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns. If any inconsistency






--------------------------------------------------------------------------------




exists or arises between the terms of this letter and the terms of the Lease,
the terms of this letter shall prevail. This letter shall be governed by the
laws of the state in which the Premises are located.
Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.
Sincerely,
Peachtree II and III, L.L.C., a Georgia limited liability company



By:    
Name:    
Title:    


Agreed and accepted:

MDA HOLDINGS, INC.,
A Delaware corporation




By:    
Name:    
Title:    






--------------------------------------------------------------------------------




EXHIBIT A
PUNCHLIST ITEMS








--------------------------------------------------------------------------------




EXHIBIT G
FORM OF TENANT ESTOPPEL CERTIFICATE
ESTOPPEL CERTIFICATE




This ESTOPPEL CERTIFICATE (the "Agreement") is made and entered into as of this
____ day of March, 2013, by ______________________, a _____________________
("Lessee"), to and in favor of STATE BANK AND TRUST COMPANY ("Lender").


R E C I T A L S


A.    Lender is now or will be the owner and holder of a certain loan ("Loan")
owing by PEACHTREE II AND LLL LLC, Lessor, which is or will be secured by, among
other collateral, a Deed to Secure Debt and Security Agreement dated on or about
the date hereof, from Lessor to Lender, (the "Security Deed"), which Security
Deed will constitute a first priority lien or encumbrance on that certain real
property at 4775 & 4855 Peachtree Industrial Boulevard, Norcross, Georgia 30092,
and as more particularly described therein (the "Property"), and is further
secured by that certain Assignment of Leases and Rents dated on or about the
date hereof (the "Assignment") from Lessor to Lender.


B.    Lessor has leased a portion of the Property designated as
__________________________ to Lessee, pursuant to the terms of that certain
Lease dated ________________________________, executed by Lessee and Lessor
(collectively the "Lease").


C.    Lessee desires to confirm and certify to Lender certain matters with
respect to the Lease.


A G R E E M E N T


1.    Lessee certifies to Lender that:


(a)
the Lease is presently in full force and effect and has not been modified,
amended, extended, supplemented or changed in any way, except as follows:
_______________________;



(b)
the term of the Lease commenced on ______________, ____, full rental is now
accruing under the Lease, the term of the Lease expires on ______________,
______, and the Lease contains no options to extend or renew the term thereof
except as follows: ;



(c)
all conditions required under the Lease that could have been satisfied as of the
date hereof have been met;



(d)
the current monthly rental payable under the Lease equals $__________ and no
rent under the Lease has been paid more than thirty (30) days in advance of its
due date;



(e)
no default exists under the Lease by Landlord or Tenant, nor does any
circumstance exist which, with the passage of time or the giving of notice or
both, would constitute a default under the Lease by either;


 



--------------------------------------------------------------------------------






(f)
the Lessee, as of this date, has no charge, lien or claim of offset under the
Lease or otherwise, against rents or other charges due or to become due
thereunder;



(g)
the Lease constitutes the entire rental agreement between the parties and that
Lender shall have no liability or responsibility with respect to any security
deposit of Lessee;



(h)
the only persons, firms or corporations in possession of said Property or having
any right to the possession or use of said Property (other than the record
owner) are those holding under the Lease of the Property; and;



(i)
Lessee has no right or interest in or under any contract, option or agreement
involving the sale or transfer of the Property.



2.    In the absence of the prior written consent of Lender, Lessee shall not do
any of the following: (a) prepay the rent under the Lease for more than one (1)
month in advance; (b) enter into any agreement with the Lessor to amend or
modify the Lease; (c) voluntarily surrender the Property or terminate the Lease
without cause; or (d) sublease the Property or assign its interest in the Lease.


3.    This Certificate may not be modified orally or in any other manner than by
an agreement in writing signed by the parties hereto and their respective
successors in interest. This Certificate shall inure to the benefit of and be
binding upon the parties hereto, their successors and assigns.


4.    This Certificate may be executed in several counterparts, and all so
executed shall constitute one agreement, binding on all parties hereto,
notwithstanding that all parties are not signatories to the original or the same
counterpart.


5.      This Certificate is executed by Lessee with full knowledge that it will
be relied upon by Lender, its successors and assigns, in connection with the
consummation of the Loan.


IN WITNESS WHEREOF, the Lessee has executed this Certificate under seal as of
the date and year first above written.




As to Lessee:                        LESSEE:


Signed, sealed and delivered                ___________________________________
in the presence of:                 a ______________________




                By:
Unofficial Witness                     Name:
Its:
                
Notary Public                  [CORPORATE SEAL]
                                   
Commission Expiration Date:
                                                



 



--------------------------------------------------------------------------------




[NOTARIAL SEAL]


EXHIBIT H
RENEWAL OPTION
If no Event of Default exists, and Tenant is occupying the entire Premises at
the time of such election, Tenant may renew this Lease for one (1) additional
period of five (5) years ( “Renewal Term”), upon the same terms, covenants and
conditions of this Lease, except that the Base Rent shall be as determined in
accordance with this Exhibit H, by delivering written notice of the exercise
thereof to Landlord not earlier than twelve (12) months nor later than nine (9)
months before the expiration of the then-existing Term. The Base Rent payable
for each month during such Renewal Term shall be the prevailing rental rate (the
“Prevailing Rental Rate”), as of the date immediately after the Fixed Expiration
Date, for renewals of space in the Building or Complex, as applicable, of
equivalent quality, size, utility and location, with the length of the extended
Term and the credit standing of Tenant to be taken into account.
Within thirty (30) days after receipt of Tenant’s notice to renew, Landlord
shall deliver to Tenant written notice of the Prevailing Rental Rate and shall
advise Tenant of the required adjustment to Base Rent, if any. Tenant shall,
within ten (10) Business Days after receipt of Landlord’s notice, notify
Landlord in writing whether Tenant accepts or rejects Landlord’s determination
of the Prevailing Rental Rate. If Tenant timely notifies Landlord that Tenant
accepts Landlord’s determination of the Prevailing Rental Rate, then, on or
before the commencement date of the extended Term, Landlord and Tenant shall
execute an amendment to this Lease extending the Term on the same terms provided
in this Lease, except as follows:
(a)    Base Rent, escalator, tenant allowance, free rent and other concessions
shall be adjusted to the Prevailing Rental Rate; and
(b)    Tenant shall have no further renewal option unless expressly granted by
Landlord in writing.
If Tenant rejects in writing the Prevailing Rental Rate proposed by Landlord,
Landlord and Tenant shall negotiate in good faith for a period of fifteen (15)
days to reach a mutual agreement on the Prevailing Rental Rate. If the parties
are unable to come to an agreement within such period, the parties shall
arbitrate such rate.


Tenant shall specify in such notice its selection of a real estate broker, who
shall act on Tenant’s behalf in determining the Prevailing Rental Rate. Within
fifteen (15) days after Landlord’s receipt of Tenant’s selection of a real
estate broker, Landlord, by written notice to Tenant shall designate a real
estate broker, who shall act on Landlord’s behalf in the determination of the
Prevailing Rental Rate. Within fifteen (15) days of the selection of Landlord’s
broker, the two brokers shall select a third broker meeting the qualifications
stated below. Each of the parties shall bear one-half (1/2) of the cost of the
appointment of the third broker and of the third broker’s fee. If the three (3)
brokers are unable to agree upon the Prevailing Rental Rate within the fifteen
(15) days following the appointment of the third broker, then each broker shall
separately determine the Prevailing Rental Rate, they shall average the two (2)
closest figures, and within three (3) days after the expiration of such fifteen
(15) day period, the appointed third broker shall notify Landlord and Tenant of
such averaged determination of the Prevailing Rental Rate, which averaged
determination shall be binding upon both Landlord and Tenant. In the event that
one of the three appraisal Prevailing Rental Rates is equidistant between the
highest and the lowest, then notwithstanding the foregoing sentence, there shall
be no averaging, and the equidistant Prevailing Rental Rate shall be the final
arbitrated rate. In the event that the appraisal process has not been completed
prior to the commencement of the Extension Term, then upon commencement of the
Extension Term, and until the process is completed (the “Interim Period”),
Tenant shall pay Landlord monthly Base Rent equal to the Base Rent for the
immediately preceding Lease year, until the increase in the Base Rent is
determined by such process as provided herein; provided, however, that such
payments made during the Interim Period shall be subject to adjustment based
upon the results of such process. If, as a result of such appraisal process, it
is determined that Tenant has underpaid Base Rent during the Interim Period,
then such underpaid Base Rent shall be due from Tenant to Landlord within ten
(10) days after expiration of the Interim Period. All brokers selected in
accordance with this Exhibit H must be licensed in the State of Georgia as a
real estate broker and shall have at least ten (10) years prior

 



--------------------------------------------------------------------------------




experience in commercial office leasing in the Technology Park/Atlanta or
Peachtree Corners market area. If either Landlord or Tenant fails or refuses to
select a broker, the other broker shall alone determine the Prevailing Rental
Rate. Landlord and Tenant agree that they shall be bound by the determination of
Prevailing Rental Rate pursuant to this subparagraph for the Extension Term.
Landlord shall bear the fee and expenses of its broker and Tenant shall bear the
fee and expenses of its broker.


Promptly after the Prevailing Rental Rent has been determined, Landlord and
Tenant shall execute, acknowledge and deliver an agreement setting forth the
Base Rent for the Renewal Term, as finally determined, provided that the failure
of the parties to do so shall not affect their respective rights and obligations
hereunder.


Tenant’s rights under this Exhibit shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises, or (3) Tenant
fails to timely exercise its option under this Exhibit, time being of the
essence with respect to Tenant’s exercise thereof.



 



--------------------------------------------------------------------------------




EXHIBIT I
RIGHT OF FIRST REFUSAL
1.Subject to then-existing renewal or expansion options of other tenants (or,
even if not a right under such tenant’s lease, the renewal of a lease of any
tenant by Landlord for the Refusal Space (hereinafter defined)) (“Prior
Rights”), and so long as Tenant is then in occupancy of the entirety of the
Premises, Landlord grants to Tenant the right (the “Refusal Right”) to lease the
Refusal Space, as hereinafter defined, at any time during the Term, on and
subject to the following terms and conditions.
(a)The “Refusal Space” shall mean the contiguous adjacent up to 5,000 rentable
square feet of space as shown on Exhibit I-1 attached hereto that is the subject
of a Third Party Offer, as defined below.


(b)Should Landlord receive from a prospective third party tenant a bona fide
offer to lease the Refusal Space or any premises within the Building containing
all or a portion of the Refusal Space that Landlord is willing to accept or
should Landlord give a prospective tenant an offer to lease the Refusal Space or
any premises within the Building containing all or a portion of the Refusal
Space, which offer Landlord anticipates the prospective tenant will accept (the
“Third Party Offer”), Landlord agrees promptly to so notify Tenant in writing of
the relevant terms of the Third Party Offer. If the Third Party Offer contains
space in addition to the Refusal Space, if Tenant accepts the Third Party Offer,
it shall be required to lease all of the space that is the subject of the Third
Party Offer. Tenant shall have a period of five (5) business days after Tenant’s
receipt of the notice within which to exercise the Refusal Right (the
“Acceptance Period”) by delivery to Landlord of written notice of its exercise
on or before the last day of the Acceptance Period. If Tenant fails to duly and
timely exercise the Refusal Right, or elects not to exercise the Refusal Right,
the same shall lapse, and be of no further force and effect, and Landlord shall
be free to lease the Refusal Space.


(c)Within five (5) Business Days after the effective date of Tenant’s exercise
of the Refusal Right, Landlord and Tenant shall enter into an amendment to this
Lease adding the Refusal Space to the Premises, which amendment shall subject
the Refusal Space or any premises within the Building containing all or a
portion of the Refusal Space, which is contained in the Third Party Offer, to
the Third Party Offer terms. The commencement date of Tenant’s lease of the
Refusal Space will commence upon Substantial Completion of any improvements to
the Refusal Space.




(d)If Tenant fails to or elects not to exercise the Refusal Right and the third
party submitting the Third Party Offer does not lease the Refusal Space, the
Refusal Space shall again become subject to the Refusal Right herein contained
as to any subsequent Third Party Offer submitted to Landlord.


(e)Tenant’s rights under this Exhibit shall terminate if (i) this Lease or
Tenant’s right to possession of the Premises is terminated, (ii) Tenant assigns
any of its interest in this Lease






--------------------------------------------------------------------------------




or sublets any portion of the Premises, or (iii) less than three (3) full
calendar years remain in the Initial Term of this Lease.






--------------------------------------------------------------------------------




EXHIBIT I-1
[a4775pibmdaleasefinal_image4.jpg]REFUSAL SPACE










--------------------------------------------------------------------------------
















--------------------------------------------------------------------------------




EXHIBIT J
RIGHT OF FIRST OFFER
Intentionally Deleted





J- J-1

--------------------------------------------------------------------------------




EXHIBIT K


RENT ABATEMENT PROVISIONS
Base Rent shall be conditionally completely abated during the first two (2)
months of the Term commencing upon the Commencement Date and Tenant shall only
be required to pay half of the monthly base rental during following twelve (12)
months (collectively, the “Base Rent Abatement”). Notwithstanding such abatement
of Base Rent (a) all other sums due under the Lease, including Additional Rent
shall be payable as provided in the Lease, and (b) any increases in Base Rent
set forth in the Lease shall occur on the dates scheduled therefore.









































K-1

--------------------------------------------------------------------------------






EXHIBIT L
FORM OF SNDA
SUBORDINATION, NON-DISTURBANCE
AND ATTORNMENT AGREEMENT








THIS AGREEMENT made this __ day of March, 2013, by and among STATE BANK AND
TRUST COMPANY (hereinafter referred to as “Lender”) and PEACHTREE II AND III LLC
(hereinafter referred to as “Landlord”), and ___________________________________
(hereinafter referred to as “Tenant”);




W I T N E S S E T H:




WHEREAS, Tenant and Landlord’s predecessor have entered into a certain lease
agreement dated __________________ (hereinafter referred to as the “Lease”),
with respect to a portion of the premises described in Exhibit “A” attached
hereto and by this reference made a part hereof (such leased premises, as more
particularly described in the Lease, is herein referred to as the “Premises”);
and


WHEREAS, Landlord has requested and Lender has agreed to make a loan to Landlord
in the original principal amount of $__________________ (the “Loan”), which Loan
shall be secured in part by a Deed to Secure Debt and Security Agreement
encumbering said property described in Exhibit ”A” (the “Security Instrument”);
and


WHEREAS, as a material inducement to Lender to enter into the Loan, Tenant
agrees and confirms that the Lease is and shall remain subject and subordinate
to the Security Instrument, provided Tenant is assured of continued occupancy of
the Premises under the terms of the Lease;


NOW, THEREFORE, for and in consideration of the mutual covenants herein
contained, the sum of Ten Dollars ($10.00) and other good valuable
considerations, the receipt and sufficiency of which are hereby acknowledged,
and notwithstanding anything in the Lease to the contrary, it is hereby agreed
as follows:


1. Lender, Tenant and Landlord do hereby covenant and agree that the Lease with
all rights, options, liens and charges created thereby, is and shall continue to
be subject and subordinate in all respects to the Security Instrument and to any
advancements made thereunder and to any renewals, modifications, consolidations,
replacements and extensions thereof, including any increases therein or
supplements thereof.2.Lender does hereby agree with Tenant that, so long




--------------------------------------------------------------------------------




as Tenant complies with and performs its obligations under the Lease, (a) Lender
will take no action which will interfere with or disturb the right of Tenant to
the use, possession and enjoyment of the Premises in accordance with the Lease,
and (b) in the event Lender or any other purchaser becomes the owner of the
Premises by foreclosure, conveyance in lieu of foreclosure or otherwise, the
Premises shall be subject to the Lease and Lender or such other purchaser shall
recognize Tenant as the tenant of the Premises for the remainder of the term of
the Lease in accordance with the provisions thereof, provided, however, that
Lender or such other purchaser shall not be liable for any act or omission of
any prior landlord (including Landlord), or subject to any offsets,
counterclaims or defenses which Tenant might have against any prior landlord, or
required to construct any improvements which were required to be constructed by
any prior landlord, nor shall Lender or such other purchaser be bound by any
rent or additional rent which Tenant might have paid for more than the current
month to any prior landlord or be liable for the return of any security deposit
theretofore paid by Tenant, nor shall Lender or such other purchaser be bound by
any amendment or modification of the Lease made without Lender’s consent.


3.Tenant does hereby agree with Lender that, in the event Lender or another
purchaser becomes the owner of the Premises by foreclosure, conveyance in lieu
of foreclosure or otherwise, then Tenant shall attorn to and recognize Lender or
such other purchaser as the landlord under the Lease for the remainder of the
term thereof, and Tenant shall perform and observe its obligations thereunder.
Tenant further covenants and agrees to execute and deliver upon request of
Lender, or its assigns, an appropriate agreement of attornment to any subsequent
titleholder of the Premises.


4.So long as the Security Instrument remains outstanding and unsatisfied, Tenant
will mail or deliver to Lender, at the address and in the manner hereinbelow
provided, a copy of all notices permitted or required to be given to the
landlord by Tenant under and pursuant to the terms and provisions of the Lease.
At any time before the rights of the landlord shall have been forfeited or
adversely affected because of any default of the landlord, or within the time
permitted the landlord for curing any default under the Lease as therein
provided (but not less than sixty (60) days from the receipt of notice), Lender
may, but shall have no obligation to, pay any taxes and assessments, make any
repairs and improvements, make any deposits or do any other act or thing
required of the landlord by the terms of the Lease; and all payments so made and
all things so done and performed by Lender shall be as effective to prevent the
rights of the landlord from being forfeited or adversely affected because of any
default under the Lease as the same would have been if done and performed by the
landlord.


5.Tenant acknowledges that Landlord has executed and delivered to Lender an
assignment of the Lease as security for its loans, and Tenant hereby expressly
consents to such assignment.


6.Tenant agrees that there shall be no further subordination of the interest of
the Tenant under the Lease to any other lender or to any other party without
first obtaining the prior written consent of Lender. Any attempt to effect a
further subordination of Tenant’s




--------------------------------------------------------------------------------




interest under the Lease without first obtaining the prior written consent of
Lender shall be null and void.


7.Landlord and Tenant hereby certify to Lender that the Lease has been duly
executed by Landlord and Tenant and is in full force and effect; that the Lease
and any modifications and amendments specified herein are a complete statement
of the agreement between Landlord and Tenant with respect to the leasing of the
Premises, and the Lease has not been modified or amended except as specified
herein; that to the knowledge of Landlord and Tenant, no party to the Lease is
in default thereunder; that no rent under the Lease has been paid more than
thirty (30) days in advance of its due date; and that Tenant, as of this date,
has no charge, lien or claim of offset under the Lease, or otherwise, against
the rents or other charges due or to become due thereunder.


8.Any and all notices, elections, demands, requests and responses thereto
permitted or required to be given under this Agreement shall be in writing,
signed by or on behalf of the party giving the same, and shall be deemed to have
been properly given and shall be effective upon being personally delivered, or
upon being deposited in the United States mail, postage prepaid, certified with
return receipt requested, to the other party at the address within the
continental United States as such other party may designate by notice
specifically designated as a notice of change of address and given in accordance
herewith; provided, however, that the time period in which a response to any
such notice, election, demand or request must be given shall commence on the
date of receipt thereof; and provided further no notice of change of address
shall be effective until the date of receipt thereof. Personal delivery to a
party or to any officer, partner, agent or employee of such party at said
address shall constitute receipt. Rejection or other refusal to accept or
inability to deliver because of changed address of which no notice has been
received shall also constitute receipt. Any such notice, election, demand,
request or response, if given to Lender, shall be addressed as follows:


STATE BANK AND TRUST COMPANY
415 East Paces Ferry Rd.
Atlanta, GA 30305
Attn: Mr. Blake Snyder


and, if given to Tenant, shall be addressed as follows:


______________
______________
______________




and, if given to Landlord, shall be addressed as follows:


PEACHTREE II AND III LLC
c/o Continental Property Group




--------------------------------------------------------------------------------




1907 Wayzata Boulevard, Suite 250
Wayzata, MN 55391


9.    Should Lender become the owner of the Premises or any portion thereof and
thereafter there shall be a breach of the obligations of the landlord under the
Lease, notwithstanding anything in the Lease to the contrary, Lender shall have
no personal liability with respect thereto and Tenant shall look solely to
Lender’s interest in the Premises or any portion thereof for satisfaction of any
liability that Lender may have to Tenant as a result of such breach.


10.This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors,
successors-in-title and assigns. When used herein, the term “landlord” refers to
Landlord and to any successor to the interest of Landlord under the Lease.


11.The certifications and agreements contained herein are made by Tenant with
the knowledge that the Lender would not enter into the Loan except in reliance
upon such certifications and agreements by Tenant.


12.As between Landlord and Tenant, Landlord and Tenant covenant and agree that
nothing herein contained nor anything done pursuant to the provisions hereof
shall be deemed or construed to modify the Lease.


13.As between Landlord and Lender, Landlord and Lender covenant and agree that
nothing herein contained nor anything done pursuant to the provisions hereof
shall be deemed or construed to modify the Security Instrument.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal,
as of the date first above written.






--------------------------------------------------------------------------------




LENDER:


Signed, sealed and delivered
STATE BANK AND TRUST COMPANY

in the presence of:


________________________    By:________________________
Unofficial Witness     Name:___________________
Title:__________________
________________________
Notary Public
My Commission Expires:                [BANK SEAL]
_________________________




(NOTARY SEAL)
[SIGNATURES ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




LANDLORD:


Signed, sealed and delivered in the presence of:
______________________
Unofficial Witness


______________________
Notary Public
My Commission Expires:
______________________


(NOTARY SEAL)
PEACHTREE II AND III LLC


By: ___________________________(SEAL)
    Name:
    Title:











[SIGNATURES CONTINUE ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




TENANT:


Signed, sealed and delivered    ______________________________
in the presence of:
By:_________________________
_________________________        Name:____________________
Unofficial Witness        Title:___________________


_________________________
Notary Public
My Commission Expires:
________________________


(NOTARY SEAL)




 


